 EKSTROM ELECTRIC, INC. 317Ekstrom Electric, Inc. and International Brotherhood of Electrical Workers, Local 461, AFLŒCIO. Cases 13ŒCAŒ34882, 13ŒCAŒ36066, 13ŒCAŒ36168, 13ŒCAŒ36605, 13ŒCAŒ36606, 13ŒCAŒ36617, 13ŒCAŒ36624, 13ŒCAŒ36641, 13ŒCAŒ36642, 13ŒCAŒ36643, 13ŒCAŒ36644, 13ŒCAŒ36652, 13ŒCAŒ36666, 13ŒCAŒ36778, 13ŒCAŒ36780, and 13ŒCAŒ36826 December 31, 1998 DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND BRAME On August 31, 1998, Administrative Law Judge Wil-liam G. Kocol issued the attached decision. The General Counsel filed exceptions and a supporting brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions1 and brief and has decided to affirm the judge™s rulings, findings, and conclusions and to adopt the recommended Order as modified.2 The General Counsel has excepted to the judge™s fail-ure to find that the Respondent violated Section 8(a)(5) and (1) by failing and refusing to provide the Union with requested copies of disciplinary records regarding unit employees. The judge declined to rule on this allegation on the grounds that it had not been alleged in the com-plaint, and the General Counsel had not moved to amend the complaint to include this allegation. Contrary to the judge, the record discloses that, on May 27, 1998, the General Counsel moved to amend the complaint to in-clude this allegation. The record also shows that the judge granted the motion and admitted into evidence the amendment to the complaint.3 Accordingly, we find that the allegation is before us. We are, however, unable to determine the merits of this allegation on the basis of the record before us. In this regard, there is no dispute that the Union requested cop-ies of the unit employees™ disciplinary records by letter dated November 18, 1997.4 However, the record contains contradictory testimony on the question of whether the documents were, in fact, provided. Thus, the Respon-dent™s owner, Ron Ekstrom, testified that he provided the Union with disciplinary records at the parties™ December 3, 1997 bargaining session. In contrast, Union Organiz-ing Coordinator Richard Murphy, and Ron Howard, who was one of the Respondent™s negotiators, testified that Ekstrom told the Union that no such documents existed. Union Business Manager Gerry Branson testified that Ekstrom told him that some disciplinary records did exist but that he never provided them to the Union. Under these circumstances, we shall sever the allegation and remand it to the judge for the purpose of making credibil-ity determinations, findings of fact, and conclusions of law.                                                            1 The Respondent has not excepted to any of the unfair labor prac-tices found by the judge. 2 We have modified the Order to more closely reflect the violations found and to correct certain inadvertent omissions. 3 G.C. Exh. 35. 4 G.C. Exh. 18. ORDER The National Labor Relations Board orders that the Respondent, Ekstrom Electric, Inc., Batavia, Illinois, its officers, agents, successors, and assigns, shall 1. Cease and desist from (a) Telling employees to remove their union hats and T-shirts while they are at work. (b) Giving employees the impression that their union activities are kept under surveillance. (c) Threatening employees with unspecified reprisals because they support a union. (d) Threatening to close the facility and relocate it be-cause employees support a union. (e) Threatening to discharge or lay off employees be-cause they support a union. (f) Interrogating employees concerning their union ac-tivity and sympathy and the union activity and sympathy of other employees. (g) Instructing employees to report the union activity of other employees. (h) Telling employees that they are discharged, be-cause they support a union. (i) Threatening employees that they would not receive a wage increase, because they supported a union. (j) Giving the impression to employees that their union activities will be futile. (k) Falsely blaming the Union for the smaller Christ-mas bonus given to employees. (l) Threatening employees with bodily harm, because they engage in union activity. (m) Refusing to continue to permit employees to use company-owned vehicles, because the employees en-gaged in a lawful strike. (n) Reassigning employees from commercial work to residential work because the employees supported a un-ion. (o) Discharging, laying off, reducing the pay of, or eliminating overtime work for, or otherwise discriminat-ing against employees, because they engage in union activity. (p) Failing to provide the Union with information con-cerning the location of its jobsites. (q) Failing to provide the Union with a copy of an ex-planation of its health insurance coverage. (r) Unilaterally eliminating use of company-owned ve-hicles for transportation purposes, reassigning employees from doing commercial work to doing residential work, reducing the rate of pay for an employee, and eliminating the overtime work for an employee. 327 NLRB No. 67  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 318 (s) Failing and refusing to bargain in good faith with 
the Union over terms and conditions of employment for 
the employees in the bargaining unit. 
(t) In any other manner interfering with, restraining, or 
coercing employees in the exer
cise of the rights guaran-
teed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer 
Warren Andrews, Greg Goorsky, Reginald Finegan, 
Martin Fredian, Stephen Sidbeck, Peter Sutter, Dwight 
Hartman, Nathan Dunaway, Richard Caddy, Peter Sivek, 
and Dale Jurgerson full reinstatement to their former jobs 
or, if those jobs no longer exist, to substantially equiva-
lent positions, without prejudice to their seniority or 

other rights or privileges previously enjoyed. 
(b) Make Warren Andrews, Greg Goorsky, Reginald 
Finegan, Martin Fredian, Stephen Sidbeck, Peter Sutter, 
Dwight Hartman, Nathan Dunaway, Richard Caddy, Pe-
ter Sivek, and Dale Jurgerson whole for any loss of earn-
ings and other benefits suffered as a result of the dis-
crimination against them in the manner set forth in the 
remedy section of the judge™s decision. 
(c) Make Anthony Karbowski and Imre Denes whole 
for the losses they suffered as a result of the discrimina-

tion against them, and restore the practice that existed 
before the discrimination against them, both in the man-
ner set forth in the remedy 
section of the judge™s deci-
sion. (d) Within 14 days from the date of this Order, restore 
the wage rate and overtime opportunities to Dale Jurger-

son in the manner set forth in the remedy section of the 
judge™s decision. 
(e) Within 14 days from the date of this Order, remove 
from its files any reference to the unlawful discharges 

and layoffs and, within 3 da
ys thereafter, notify the em-
ployees in writing that this has been done and that the 

discharges and layoffs will not be used against them in 
any way. 
(f) Furnish to the Union in a timely fashion the infor-
mation requested by the Union on November 7 and 18, 
1997 concerning the location of the Respondent™s job-
sites and an explanation of the Respondent™s health in-
surance coverage. 
(g) On request, bargain in good faith with the Union as 
the exclusive representative of the employees in the fol-

lowing appropriate unit concerning terms and conditions 

of employment and, if an understanding is reached, em-
body the understanding in a signed agreement: 
 All full-time and regular part-time electricians, electri-

cians-in-training, employed by the Respondent at its fa-
cility currently located at 106 North Raddant Road, Ba-
tavia, Illinois, but excluding office clerical employees, 
professional employees, guards, and supervisors as de-
fined in the Act, and all other employees. 
 (h) Treat the initial year of certification as beginning 
on the date the Respondent complies with this Order. 
(j) Preserve and, within 14 days of a request, make 
available to the Board or its
 agents for examination and 
copying, all payroll records, 
social security payment re-
cords, timecards, personnel r
ecords and reports, and all 
other records necessary to an
alyze the amount of back-
pay due under the terms of this Order. 
(k) Within 14 days after service by the Region, post at 
its Batavia, Illinois facility c
opies of the attached notice 
marked ﬁAppendix.ﬂ
5  Copies of the notice, on forms 
provided by the Regional Director for Region 13, after 
being signed by the Respondent™s authorized representa-
tive, shall be posted by the Respondent and maintained 
for 60 consecutive days in conspicuous places including 
all places where notices to employees are customarily 
posted.  Reasonable steps shall be taken by the Respon-
dent to ensure that the notices
 are not altered, defaced, or 
covered by any other material. In the event that, during 
the pendency of these proceedings, the Respondent has 
gone out of business or cl
osed any of the facilities in-
volved in these proceedings, the Respondent shall dupli-
cate and mail, at its own expense, a copy of the notice to 
all current employees and fo
rmer employees employed 
by the Respondent at any time since August 22, 1996. 
(l) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps the Respondent has taken to comply. 
IT IS FURTHER ORDERED that the allegation that 
the Respondent violated Section 8(a)(5) and (1) of the 
Act by failing and refusing to provide the Union with 
copies of the disciplinary re
cords of unit employees is 
severed and remanded to Administrative Law Judge Wil-
liam G. Kocol for the purpose described above. 
IT IS FURTHER ORDERED that the judge shall pre-
pare and serve on the parties a supplemental decision 
setting forth credibility resolutions, findings of fact, con-

clusions of law, and a recommended Order, on the basis 
of the existing record, as appropriate on remand. Copies 
of the supplemental decision shall be served on all par-
ties, after which the provisions of Section 102.46 of the 
Board™s Rules and Regulations shall be applicable. 
 APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RE
LATIONS BOARD 
An Agency of the United States Government
                                                            
 5 If this Order is enforced by a ju
dgment of  a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 EKSTROM ELECTRIC, INC. 319 The National Labor Relations Board has found that we 
violated the National Labor Relations Act and has or-
dered us to post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 

of their own choice 
To act together for other mutual aid or protec-
tion 
To choose not to engage in any of these pro-

tected concerted activities. 
 WE WILL NOT instruct our employees to remove 
their union hats and union T-shirts while at work. 
WE WILL NOT give the impression to our employees 
that we are keeping the union activities of employees 
under surveillance. 
WE WILL NOT threaten our 
employees with reprisals 
because they support a union. 
WE WILL NOT threaten to close our facility and relo-
cate it because our employees support a union. 
WE WILL NOT threaten to discharge or lay off our 
employees because they support a union. 
WE WILL NOT coercively in
terrogate our employees 
concerning their union activity and support and the union 

activity and support of other employees. 
WE WILL NOT instruct our employees to report the 
union activity of other employees. 
WE WILL NOT tell our employees that they are fired 
because of their union support. 
WE WILL NOT threaten our 
employees that we will 
withhold wage increases, because they support a union. 
WE WILL NOT give the impression to our employees 
that their union activity will be futile. 
WE WILL NOT falsely blame the Union for the 
smaller amounts given as a Christmas bonus. 
WE WILL NOT threaten our 
employees with bodily 
harm because they support a union. 
WE WILL NOT refuse to permit our employees to 
continue to use company-ow
ned vehicles, because those 
employees engaged in a lawful strike. 
WE WILL NOT reassign our employees from com-
mercial work to residential work, because they support a 
union. 
WE WILL NOT reduce they pay rate of our employees 
because they support a union. 
WE WILL NOT eliminate overtime from our employ-
ees because they support a union. 
WE WILL NOT discharge, lay off, or otherwise dis-
criminate against our employ
ees, because they support a 
union. 
WE WILL NOT fail or refuse to provide the Union 
with relevant information that it has requested. 
WE WILL NOT unilaterally change the terms and 
conditions of employment of our employees who are 

represented by the Union. 
WE WILL NOT fail or refuse to bargain in good faith 
with the Union. 
WE WILL, within 14 days from the date of the Board's 
Order, offer Warren Andrews, Greg Goorsky, Reginald 
Finegan, Martin Fredian, Nathan Dunaway, Peter Sivek, 
Stephen Sidbeck, Peter Sutter, Dwight Hartman, Richard 
Caddy, and Dale Jurgerson full reinstatement to their 
former jobs or, if those jobs no longer exist, to substan-
tially equivalent positions, without prejudice to their sen-
iority or any other rights or privileges previously en-
joyed. 
WE WILL make Warren Andrews, Greg Goorsky, 
Reginald Finegan, Martin Fredian, Nathan Dunaway, 

Peter Sivek, Stephen Sidbeck, Peter Sutter, Dwight 
Hartman, Richard Caddy, and Dale Jurgerson whole for 
any loss of earnings and other benefits resulting from 
their discharge or lay off, less any net interim earnings, 
plus interest. 
WE WILL make Anthony Karbowski and Imre Denes 
whole for any losses resulting from our unlawful refusal 

to continue to permit them to use company-owned vehi-

cles, with interest, and WE WILL, on request by the Un-
ion, restore this practice as it existed before we engaged 
in our unlawful conduct. 
WE WILL restore the wage rate and overtime work for 
Dale Jurgerson to the levels that existed before our un-
lawful conduct against him, and WE WILL make him 
whole for any losses resulting from our unlawful con-
duct, with interest. 
WE WILL, within 14 days from the date of the 
Board™s Order, remove from our files any reference to 
the unlawful discharges or layoffs of Warren Andrews, 

Greg Goorsky, Reginald Finegan, Martin Fredian, Na-
than Dunaway, Peter Sivek, Stephen Sidbeck, Peter Sut-
ter, Dwight Hartman, Richard Caddy, and Dale Jurger-
son, and WE WILL, within 3 
days thereafter, notify each 
of them in writing that this has been done and that the 

discharges or layoffs will not be used against them in any 

way. 
WE WILL furnish to the Union in a timely fashion the 
information that it requested on November 7 and 18, 
1997, concerning the location of our jobsites and an ex-
planation of our health insurance coverage. 
WE WILL, on request by the Union, bargain in good 
faith with the Union and reduce to writing and sign any 
agreement reached concerning terms and conditions of 
employment for our employees in the bargaining unit: 
 All full-time and regular part-time electricians, electri-

cians-in-training, employed by us at our facility cur-
rently located at 106 North Raddant Road, Batavia, Il-
linois, but excluding office clerical employees, profes-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 320 sional employees, guards, and supervisors as defined in 
the Act, and all other employees. 
 WE WILL treat the Union™s initial year of certification 
as beginning on the date that we begin complying with 
this Order. 
 EKSTROM ELECTRIC, INC. 
 Diane E. Emich and Jessica Muth, Esqs., 
for the General Coun-sel.
 Stanley E. Niew, Esq. (Niew & Associates, P.C.), 
of Oak Brook, Illinois, for the Respondent
. Richard Murphy for Charging Party, Local 461
. Robert Hutchinson 
for Charging Party, Local 701. 
DECISION STATEMENT OF THE CASE 
WILLIAM G. KOCOL, Administrative Law Judge. This 
case was tried in Chicago, Illin
ois, on March 25, 26, and 27, April 6 and 7, and May 26 and 27, 1998. The charges listed in 
the caption of this case were filed beginning January 29, 1997,
1  and the order further consolid
ating cases, am
ended consoli-dated complaint and notice of hearing (the complaint) issued 
February 27, 1998.  Two amendmen
ts to the complaint issued prior to the trial.  The complaint as amended alleges that Ek-
strom Electric, Inc. (Respondent) vi
olated Section 8(a)(1) of the 
Act by making various and numerous unlawful statements to 
employees, violated Section 8(
a)(3) and (1) by retaliating 
against, discharging, and layi
ng off several employees, and 
violated Section 8(a)(5) and (1) by failing to provide the Inter-
national Brotherhood of Electrical Workers, Local 461, AFLŒ
CIO (Local 461 or the Union), with requested information, by 
making unilateral changes in te
rms and conditions of employ-
ment, and by failing to bargain in good faith.  The Respondent 

filed a timely answer that denied
 the substantive allegations of 
the complaint but admitted the filing of the charges, commerce, 
jurisdiction, labor organization st
atus, and relevant supervisory 
allegations. On the entire record,
2 including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel and the Respondent, I make the follow-
ing FINDINGS OF FACT 
I. JURISDICTION Respondent, a corporation, is engaged in the business of pro-
viding electrical contracting work
 from its facility in Batavia, 
Illinois, where it annually deri
ves gross revenues in excess of 
$500,000 and purchases and receives goods and materials val-
ued in excess of $50,000 from suppliers who have purchased 
the materials from outside the 
State of Illinois.  Respondent 
                                                          
                                                           
1 The various filing and service dates for the charges are as described 
in the complaint.  No party contends
 that the charges are inadequate to 
support the allegations of the complaint or that the allegations of the 
complaint are barred by Sec. 10(b) of the Act. 
2 The General Counsel™s motion to co
rrect transcript is granted only 
to the extent it is unopposed by Respondent.  Specifically, items 15, 22, 
and 23 in the General Counsel™s motion are not granted for reason 
stated by Respondent in its opposition.  The General Counsel™s motion 

is received into evidence as ALJ Exh. 1 and Respondent™s response is 
received as ALJ Exh. 2. 
admits and I find that it is an employer engaged in commerce 
within the meaning of Section 2(
2), (6), and (7) of the Act and 
that International Brotherhood of Electrical Workers, Local 

701, AFLŒCIO (Local 701) and Local 461 are labor organiza-
tions within the meaning of 
Section 2(5) of the Act. 
II. ALLEGED UNFAIR LABOR PRACTICES 
A. Background As indicated, Respondent is en
gaged in the electrical con-
tracting business.  It performs commercial and residential elec-
trical work.  Ron Ekstrom is Respondent™s owner and supervi-
sor.  In 1991 Respondent had a 
collective-bargaining relation-
ship with Local 701.  During that year Respondent was fined 
$7000 by Local 701 and ordered to pay about $40,000 in back-
pay and benefits to employees fo
r contractual violations.  That 
same year Respondent filed an RM petition, and Local 701 lost 
the election. 
During the summer 1995 Ekstrom told employee Chris Con-
forti that if union agents cam
e around he should tell them that they are trespassing and not to talk to them.  In February 1996 

Conforti and other employees discovered that an employee was 
a union member.  They told Ekstrom this and he replied that he 
would get rid of the employee.  In about May 1996 Conforti 
told Ekstrom that another employee was a union member.  Ek-
strom replied that he was going to send the employee out to a 
distant jobsite and then tell the employee that there was no 
work at the site, and that when the employee called he would be 
told to go home.
3 In 1996 organizational activit
ies began again among Re-
spondent™s employees.  On July 24, 1997,
4 Local 461 filed a 
petition seeking an election to 
represent Respondent™s employ-
ees.  Although both Local 461 a
nd Local 701 actively partici-
pated in the organizing effort, only Local 461 filed the petition 

because Respondent™s facility is located in Local 461™s geo-
graphic jurisdiction.  On Sept
ember 2, an election was con-ducted among Respondent™s empl
oyees and Local 461 won by 
a vote of 10 to 1.  On October 27, Local 461 was certified as 
the exclusive collective-bargai
ning representative for Respon-
dent™s employees.
5  By the time of the hearing in this case, of 
the 11 employees who voted in 
the election only 1 employee 
remained employed by Respondent. 
 That one employee is Matt 
White who is the only employee who requested that the au-
thorization card that he had signed be returned to him. 
B.  The 8(a)(1) and (3) Allegations 
1. Warren Andrews 
The General Counsel alleges that Respondent unlawfully 
discharged employee Warren An
drews on about August 23.  In 
early February 1996 Andrews met with Robert Hutchinson, 

organizer for Local 701; Andrews was looking for work.  Hut-
chinson sent Andrews to apply for work at Respondent.  An-
drews applied for work on about February 10, 1996; he was 
 3 These facts are based on the testimony of Conforti, who I conclude 
is a credible witness.  Although he was a union member at the time of 
the hearing, he was not alleged to 
be a discriminatee and thus had no 
direct monetary stake in the outcome 
of this case.  Ekstrom testified at 
the hearing but did not deny these statements. 
4 All dates are in 1997, unless otherwise indicated. 
5 The unit is described as all full-time and regular part-time electri-
cians, electricians in training, empl
oyed by the Employer, but excluding 
office clerical employees, profession
al employees, guards, and supervi-
sors as defined in the Act and all other employees. 
 EKSTROM ELECTRIC, INC. 321 hired by Ekstrom and began work
ing that same day.  Andrews 
worked as a pipe installer while he was learning electrical 
work.  About 3 weeks later Ekstrom asked Andrews if the Un-
ion had sent him.  Andrews answ
ered no.  On about March 6, 
1996, Andrews overheard Ekstrom talking to another employee 
while they all were working.  
Ekstrom talked about firing yet 
another employee because he 
thought that employee was a 
union snitch and that he couldn™t 
wait to get his hands on that ﬁson of a bitchﬂ Hutchinson.  He
 said that the Union was trying 
to close him down and that if they tried he would open up a 
new shop under the name of RJ Electric.  On June 26, 1996, 
Andrews attended a meeting of
 employees at Respondent™s 
shop.  At the meeting, Ekstrom 
handed out a piece of paper and 
asked employees to write down how the company could be 
improved.  Andrews wrote down that it would benefit the em-
ployees if the company went union.  Andrews repeated this 

verbally during the meeting.  Ekstrom responded that he would 
not go union and made reference to the fines that he had paid 
when Local 701 had represented the employees.  After the 
meeting Ekstrom told employee Chris Conforti that it would 
never work if they went union, that
 they were all lying, and that 
he would just close the doors and open up somewhere else.  A 

few days after the meeting Ekstrom told employee Conforti that 
Andrews had ﬁa lot of ballsﬂ bringing up the Union at the meet-
ing.6 Before Andrews openly expre
ssed his union support he had 
no work related problems with 
Respondent.  However, after-
wards Ekstrom began to refer to 
Andrews in derogatory terms, 
calling him ﬁa fat lazy piece of
 shitﬂ and that Andrews was a 
slow worker and that he should lose some weight.  On July 23, 
1996, Andrews, along with anothe
r employee, was working on 
a house in the Stonebridge project.
  Hutchinson visited the site 
that day.  Later that day Ekst
rom told Andrews and the other 
employee that if they were ever
 caught talking with Hutchinson 
while they were working that they would be fired.
7 In August 1996, Andrews began displaying a union bumper 
sticker on the dashboard of his car.
  He gave a union cap to one 
employee and a union T-shirt to another employee.  He also 
spoke to almost all the employees about the Union and how the 
Union would benefit them.  During the third week of August 
1996 Andrews came to work with a union T-shirt and union hat 
in his car.  Ekstrom was not happy and told Conforti that he 
wanted to know if Andrews wanted to be fired.  As more fully 
described below, on August 21, 1996, Ekstrom told Greg Goor-
sky, who at that time was an applicant for employment, that 
Andrews was a union snitch who would be gone by Friday.  
Later that same day Andrews heard from another employee that 
he was going to be fired that Friday because Ekstrom felt that 
Andrews was a union snitch.  On August 22, 1996, the day 
before he was fired, Andrews wore a union hat to work. Ek-
strom saw him wearing the hat and told him to take the hat off 
and he did so.  The next day Andrews wore the union hat and a 
union T-shirt; and Ekstrom observed Andrews.  This occurred 
about 10 a.m.  Ekstrom comment
ed to employee Goorsky that 
Andrews was gone. Ekstrom told Andrews to remove the union 
T-shirt.8                                                            
                                                                                             
6 The facts are based on the testimony of Conforti and Andrews.  
Conforti in particular impresse
d me as a credible witness. 
7 None of these events are alleged to be unlawful in the complaint. 
8 The General Counsel alleges that 
these instructions are unlawful.  
These facts are based on the testimony 
of Andrews and Goorsky.  I take 
into consideration the f
act that some of Andrew™s testimony was not 
At about 3:15 p.m. that same day, employee Goorsky was 
complaining to Ekstrom about the work that had been done by 

another employee.  Ekstrom, 
while looking at Andrews and 
holding two checks in his hand, said that Goorsky should not 
worry about it because they were getting rid of the problem.  
Andrews then asked whether that meant that Ekstrom was fir-
ing him.  Ekstrom said, ﬁyes.ﬂ  Andrews then called Ekstrom ﬁa 
prick and a jagoff,ﬂ and left.  
As Andrews was leaving Ekstrom 
said that he should tell Hutchinson 
that Ekstrom said hello.  At 
no time during his employment 
had Andrews received any 
disciplinary action, nor did Ekst
rom tell him that he was late 
too often.9 Ekstrom testified that Andrews 
was fired because of poor at-
tendance.  Specifically, Ekstrom 
asserted that Andrews kept on showing up late for work and that
 he received calls from other 
employees and from builders that
 Andrews was late.  Ekstrom 
said that Andrews had taken off 13 days in a 6-month period.  
Records for an unspecified 27-week period show that on 13 
occasions Andrews missed work for reasons indicated on the 
records such as sick, brake failure, car accident, grandpa sick, 
hurt back, upset stomach, court, and the like.  The records also 
show that Andrews frequently worked over 40 hours per week. 
Respondent also presented te
stimony from Robert Bean, a 
former owner of a builder that 
used Respondent for electrical 
work on certain projects.  Bean 
testified that during the spring 
1996 he observed that Andrews was late to work a couple of 
times a week for about 5 to 10 minutes and that Andrews could 
not keep up with the work of other of Respondent™s employees 

on the site.  Bean complained to Ekstrom that Respondent was 
not keeping up with the schedule. 
Analysis 
It is well settled that employees generally have a Section 7 
right to wear apparel revealing their support for a union while 
at work.  Here, Ekstrom directed
 Andrews to remove his union 
hat and union T-shirt.  Such cond
uct violates Section 8(a)(1) of 
the Act.
10  De Vilbiss Co., 
102 NLRB 1317 (1953). 
 included in his pretrial affidavit.  
However, I, nonetheless, conclude his 
testimony is credible.  Importantly, 
it was substantially corroborated by 
the testimony of Goorsky, who not on
ly was a credible witness but had 
also made notes of the these events 
near the time that
 they occurred.  
Ekstrom denied that ever asked A
ndrews about his union affiliation or that he ever asked Andrews or anyone to remove a union insignia such 
as a hat or T-shirt.  As will be s
een throughout this decision, I do not 
find Ekstrom to be a credible witness. 
9 This evidence is based on the testimony of Andrews, Goorsky, and 
Conforti, who I have concluded are 
credible, corroborative witnesses. 
10 The General Counsel, in his brief,
 string cites over 50 pages in the 
transcript and declares that they show violations of Sec. 8(a)(1) of the 
Act.  None are treated on a individual
 basis.  Many statements made by 
witnesses in this case could have been alleged to violations of the Act, 
but for whatever reason the General C
ounsel decided not to allege those 
statements in the complaint, nor did he seek to amend the complaint to 

thereafter include those statements
.  Thus, Respondent has no way of 
knowing which additional statements the General Counsel intended to 
allege as unlawful.  Under these circumstances, I intend to hold the 
General Counsel to the allegations of the complaint.  I do not intend to 
cull the transcript to identify and analyze every possible 8(a)(1) state-
ment when the General Counsel has not fulfilled his burden of either 
alleging the violations or specifically identifying the statements indi-
vidually in his brief and explaining
 why they should be found to be 
violative despite not having been alleged in the complaint.  Even so the 
task of identifying which statemen
ts are covered by the complaint has 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 322 The analysis set forth in 
Wright Line11 governs the determi-
nation of whether Respondent violated Section 8(a)(3) and (1) 
of the Act by discharging Andrews.  The Board has restated 
that analysis as follows: 
 Under Wright Line
, the General Counsel must make a prima 
facie showing that the employee™s protected union activity 
was a motivating factor in the decision to discharge him.  
Once this is established, the burden shifts to the employer to 
demonstrate that it would have taken the same action even in 
absence of the protected union activity.
7  An employer cannot 
simply present a legitimate reason for its actions but must per-

suade by a preponderance of the evidence that the same action 
would have taken place even in
 the absence of the protected 
conduct.
8  Furthermore, if an employer does not assert any 
business reason, other than one found to be pretextual by the 
judge, then the employer has not shown that it would have 
fired the employee for a lawful, nondiscriminatory reason.
9 ________________ 
7 NLRB v. Transportation Management Corp
., 462 U.S. 393, 
400 (1983). 
8 See 
GSX Corp. v. NLRB
, 918 F.2d 1351, 1357 (8th Cir. 
1990) (ﬁBy asserting a legitimate
 reason for its decision and 
showing by a preponderance of the evidence that the legiti-
mate reason would have brought about the same result even 
without the illegal motivation, 
an employer can establish an 
affirmative defense to the discrimination charge.ﬂ). 
9 See 
Aero Metal Forms
, 310 NLRB 397, 399 fn. 14 (1993). 
T & J Trucking Co.
, 316 NLRB 771 (1995).  This was further 
clarified in 
Manno Electric
, 321 NLRB 278 (1996). 
 Applying this standard, it is
 clear the General Counsel has 
satisfied its initial burden.  
The evidence shows that Andrews 
engaged in union activity by speaking in favor of the Union and 
wearing a union hat and T-shirt to work.  As this was done in 
the presence of Ekstrom, Respondent obviously had knowledge 
of the activity.  Respondent 
subjected Andrews to conduct found to have violated Sectio
n 8(a)(1) and that otherwise 
showed its hostility toward that
 activity.  In its comments to 
Goorsky, Respondent directly li
nked Andrews™ discharge to his 
union activity.  Moreover, Andrews™ discharge followed shortly 
after Respondent learned of Andrews™ support for the Union; 
thus its timing strengthens the 
case of the General Counsel.  
The General Counsel had made a strong case. 
As indicated, Respondent conten
ds that Andrews was termi-nated for tardiness and poor attendance.  I reject this assertion.  
I note that Andrews was never warned concerning such prob-
lems.  Importantly, Respondent ha
s presented no evidence con-
cerning what its tardiness and at
tendance policy is; thus I have 
nothing to measure Andrews™ record
 against.  Furthermore it is 
quite apparent that Responden
t long tolerated Andrews tardi-
ness and absence levels before it learned of his support for the 
Union and that it was asserted to be a problem only after Re-
spondent learned of this support
.  Witness the testimony of 
Bean concerning the alleged problems with Andrews that oc-
curred in the spring, months befo
re his discharg
e.  Finally, I 
note the absence of any event that could have precipitated the 
discharge except Andrews™ union activities.  These facts, rather 
than showing a lawful motive for the discharge, only serve to 
                                                                                            
                                                           
not been an easy one since it is no
t always clear which statements the 
complaint was intended to cover. 
11 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. 
denied 455 U.S. 989 (1982). 
show its pretextual nature and strengthens the General Coun-
sel™s case.  Respondent™s other 
arguments turn on facts that I 
have not credited.  I conclude 
that Respondent has failed to 
meet its burden.  It follows that Respondent violated Section 
8(a)(3) and (1) when it discharged Andrews. 
2. Greg Goorsky 
The General Counsel alleges that Respondent unlawfully 
discharged employee Greg G
oorsky on about August 28, 1996.  
Goorsky has been a member of Local 134, IBEW, since 1991.  
Goorsky applied for work at Re
spondent after having been sent there by Hutchinson.  On August 21, 1996, Ekstrom inter-
viewed him.  During the interv
iew Ekstrom began talking about 
the Union and said that he knew that he had sympathizers there 

and that he was not going to stand for it.  Ekstrom said that he 
would close the shop and reopen down the street.  Ekstrom said 
that he had an employee named Warren
12 who was definitely a 
union snitch and that Warren would be gone by Friday.  Ek-
strom asked Goorsky if he was 
a member of Local 701 or Local 
461, and Goorsky replied that he was not.  During a discussion 
of benefits Ekstrom said that he
 was not a signatory to a union 
contract.  Goorsky was hired and began working the next day.  

That evening he received a 
telephone call at home from Ek-strom.13  Ekstrom asked if Andrews had been talking about the 
Union.  Goorsky answered no, and Ekstrom said that he had a 
couple of other employees who 
would be gone, and he named 
Chris and Jeff.  On August 26, 1996, Ekstrom told Goorsky to 
tell him if Hutchinson had come 
out to the jobsite and given out 
cards, or if anyone was talking to Hutchinson.  That evening 

Goorsky again received a telephone call at home from Ekstrom.  
Ekstrom began asking where Goorsky received his training.  
During the conversation Ekstrom asked if Goorsky had ever 
worked for Local 134.  Goorsky replied that he had not.
14  Meanwhile, after working with Goorsky, Conforti concluded 
that he was a union salt.  Conforti based this on the quality of 
Goorsky™s work and the fact that Goorsky was bossy.  A few 
days after Goorsky started working for Respondent, Conforti 
told Ekstrom that he thought Goorsky was a ﬁunion guy.ﬂ  Ek-
strom replied that they would have to get rid of him.
15 On August 28, 1996, Ekstrom appeared at the site where 
Goorsky was working.  Ekstrom told Goorsky that he could not 
talk to Goorsky because Ekstrom had talked to his attorney.  
Ekstrom then spoke with Chris Conforti, who was also working 
on the site.  Ekstrom told Conforti that to tell Goorsky to leave, 
to get rid of him because Goorsky was a union guy.  After Ek-
strom left the site, Conforti told 
Goorsky that he was fired, that 
Ekstrom had brought out his paychecks, and that he was fired 
because Ekstrom had figured out that Goorsky was part of the 
Union.16   12 This is in obvious reference to Warren Andrews. 
13 I do not credit Ekstrom™s testimony that he could not have called 
Goorsky at home, because Goorsky di
d not have a telephone at home.  
If this were the case Respondent cer
tainly would have presented Goor-
sky™s application or other record to show a no telephone indication for 
Goorsky.  Ekstrom™s bare oral
 testimony is not convincing. 
14 The General Counsel alleges that these remarks are unlawful. 
15 The General Counsel does not allege in the complaint that this 
statement was unlawful. 
16 These facts are based on a composite of the testimony of Conforti 
and Goorsky.  I note that Goorsky testimony is corroborated to some 
extent by notes he made of conversations with Ekstrom near the time 
the events occurred.  G
oorsky also testified that
 Conforti said that Ek-
strom had made up an excuse and that Conforti was to tell Goorsky that 
 EKSTROM ELECTRIC, INC. 323 Goorsky denied that he had ever received any criticism or 
disciplinary warnings while employed by Respondent.  He also 
denied that Ekstrom had ever advised him that Respondent had 
received any complaints from customers or tradesmen.  He also 
denied that he had ever called 
any homeowners, customers, or 
subcontractors any derogatory na
mes.  Goorsky testified that 
Ekstrom had specifically told him that he was pleased with the 
quality of Goorsky™s work.  However, Conforti admitted that he 
had heard rumors that Goorsky had upset a builder at the 
Clearwater Homes location. 
Ekstrom denied that the subject of Andrews™ union support 
was discussed in Goorsky™s interview.  Ekstrom testified that 
Goorsky began work on a Wednesday and worked through 
Saturday.  The following Monday it was brought to his atten-
tion that Goorsky had insulted a homeowner and the home-
owner wanted him removed from 
the job.  Goorsky, however, 
was not fired until the following Thursday, August 30.  Ek-
strom explained why he did not fire Andrews on the spot when 
he heard the complaint by stating that he tries to give the em-
ployee the benefit of the doubt and tries to find out what the 
problem was and that he likes to 
get both sides of the story.  In 
the meantime Goorsky was sent on 
another job.  Ekstrom says 
that he visited the complaining owner on Monday or Tuesday 
and found out that Goorsky had called the owner™s wife a dumb 
broad because she had asked Goorsky to change some fixtures.  
Ekstrom then conveyed this information to Goorsky, who then 
denied it.  Ekstrom also testified that on the day that he was 
terminating Goorsky he gave Goorsky™s check to Conforti and 
at that time Conforti remarked that Well that™s a good thing 
since he™s a member of 701.  Ekstrom denied that he ever asked 
Conforti to interrogate employees
 about their union affiliation. 
Respondent also presented the testimony of Frank Fulco Jr., 
in support of its case.  Fulco is president of his own home-
builder company and that he used Respondent to perform cer-
tain electrical work in the past.  He testified that during work on 
the Stonebridge project he complained to Ekstrom that he had 
received a report from the owner of a home being built that 
Goorsky had been rude to the owner™s wife.  Fulco stated that 
he told Ekstrom that he did not want Goorsky on the job, but 
that although he was not sure, 
he thought Goorsky remained on 
the job despite his complaint. 
I credit the Fulco™s testimony that he complained to Ekstrom 
about remarks made by Goorsky 
to his wife.  I do not credit 
Ekstrom™s testimony beyond that which Fulco corroborates.  
Ekstrom™s testimony that it wa
s Conforti, and not him, that 
raised the matter of Goorsky™s union support at the time of 
Goorsky™s termination is strikingly contrived.  Instead, I credit 
the testimony of Goorsky that he
 never was advised by Ekstrom 
                                                                                            
 he was fired because he had said some
thing derogatory to a contractor.  
Conforti does not corroborate this, and I conclude that Conforti is the 
more reliable witness.  I, therefor
e, do not credit that portion of Goor-
sky™s testimony.  Finally, the Genera
l Counsel alleges that the state-
ment made by Conforti to Goorsky 
at the time of his discharge was 
unlawful. 
Returning to the notes kept by G
oorsky, the General Counsel offered 
them into evidence late 
in the hearing after he had presented his case in 
chief.  Over the objection of Resp
ondent I received them into evidence, 
but only for the purpose of assisting me in making credibility resolu-
tions and not as substantive evidence.  The General Counsel has not 
asked me to reverse that ruling, yet in his brief his refers to the notes, 
G.C. Exh. 36, as if they were subs
tantive evidence.  I adhere to my 
ruling and use the notes only as assistance in determining the credibility 
of other testimony. 
that there had been a complaint about his performance and thus 
he never had the opportunity to present his side of what had 
occurred. 
Analysis 
I have concluded that during Goorsky™s interview Ekstrom 
told him that he knew that he had union sympathizers among 
his employees, and that he was not
 going to stand for it.  This 
statement gave Goorsky the impression that Respondent was 
keeping the union activities of
 its employees under surveil-
lance.  This violates Section 8(a)(1).  
Link Mfg. Co., 281 NLRB 
294 (1986); Sierra Hospital Foundation, 
274 NLRB 427 
(1985).  The statement contained an implied threat of unspeci-

fied reprisal.  This also violates Section 8(a)(1).  
Genesee Fam-ily Restaurant, 322 NLRB 219, 224 (1996).  Ekstrom™s state-
ment that he would close the shop 
and reopen it later is a threat 
of closure and relocation that 
violates Section 8(a)(1).  
Wood-line, Inc., 
233 NLRB 97 (1977); 
General Stencils, Inc., 
195 NLRB 1109 (1972).  Ekstrom™s statement that Andrews was a 

union ﬁsnitchﬂ and would be gone by Friday is a threat of dis-
charge that violates the Act.  
Carry Cos. of Illinois, 
311 NLRB 
1058 (1993).  Ekstrom™s questioning of Goorsky concerning his 

Andrews™ union affiliation is an
 unlawful interrogations that 
also violates Section 8(a)(1).  
Examining the totality of circum-
stances, especially that the interrogation occurred during an 
interview for employment, was 
conducted by the highest em-
ployer official, and was accompan
ied by other violations of the 
Act, I conclude that the questioning was coercive.  
Sunnyvale 
Medical Clinic, 
277 NLRB 1217 (1985); 
Rossmore House, 
269 NLRB 1176 (1984).  Likewise, Ekstrom™s instruction to Goor-
sky to report the union activities 
of other employees violates 
the Act.  
Publishers Printing Co., 
317 NLRB 933, 934 (1995). 
As indicated above, the facts show and Ekstrom admitted 
that he instructed Conforti to discharge Andrews.  As such it is 

clear that Conforti acted as an agent of Respondent for the pur-
pose of communicating the discharge to Goorsky.  Accord-
ingly, Respondent is responsible
 for his conduct within the 
confines of this limited agency.  As indicated, the General 
Counsel alleges that Conforti™s statement to Goorsky was 
unlawful.  Ekstrom told Conforti and then Conforti told Goor-
sky that Goorsky was fired beca
use of his union support.  This statement violates Section 8(a)(1) of the Act.  
Atlas Transit Mix 
Corp., 
323 NLRB 1144 (1997). 
Turning to the matter of Goorsky™s discharge, the credited 
facts show that Respondent learned that Goorsky was a union 
supporter.  Respondent™s animus 
toward union activity has been 
described above, and it had re
cently unlawfully discharged 
Andrews.  Respondent also directed its unlawful conduct at 
Goorsky.  Indeed, Goorsky™s di
scharge was directly connected 
to his union activities by Ekstrom™s statement to Conforti.  
Goorsky™s discharge followed quickly on the heels of Respon-
dent™s discovery that he was a un
ion supporter.  I conclude that 
the General Counsel met his initial burden under 
Wright Line and has made a strong case. 
Respondent contends that Goor
sky was discharged because 
he made a rude remark to a cu
stomer.  Indeed, the facts show that before Goorsky was fired a customer did complain to Ek-
strom concerning Goorsky.  But Respondent™s burden in the 
face of the General Counsel™s case is more than to point out 
that the alleged discriminatee ma
de an error; Respondent must 
show that it would have discha
rged the employee for the error 
even absent his union activity.  
I conclude that Respondent has 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 324 failed to meet its burden.  First, based on my credibility resolu-
tion, I have concluded that Ek
strom never advised Goorsky of 
the complaint against him or give him the opportunity to re-

spond.  This tends to show that Respondent seized on the com-
plaint as a pretext to fire Goorsky.  Moreover, from the nature 
of the complaint it was apparent that Fulco was not seeking to 
have Goorsky fired but merely removed from the job.  Respon-
dent has not established that 
it regularly fires employees under 
these circumstances instead of transferring them.  Finally, I 
have concluded that Respondent told Goorsky at the time of his 
discharge that it was his union 
support, and not customer com-
plaints, that caused his discharge. 
Respondent, in its brief, correc
tly contends that it need not 
show that Goorsky in fact was rude to the customer, but only 
that Respondent reasonably believed
 that he was.  This misses 
the point since even so Respondent must show that it would 
have discharged Goorsky based 
on that reasonable belief even 
absent his union activity.  It is here where the proof is lacking.  

While I am aware that Goorsky was employed by Respondent 
only for a matter of days and thus was not a long term, valuable 
employee, he is, nonetheless, entitled to the protection of the 
Act.  I conclude that Respondent violated Section 8(a)(3) and 
(1) when it terminated Goorsky. 
3. Reginald Finegan 
The General Counsel alleges that Respondent unlawfully 
discharged employee Reginald Finegan on about April 11.  
Finegan has been a member of Local 701 for about 10 years.  
Finegan was directed to apply for work with Respondent by 
Hutchinson.  He was interviewed and hired by Ekstrom, and he 
began working on about February
 25.  While employed there 
Finegan spoke to other employee
s, including Nathan Dunaway, 
about the benefits of unionization.  On about April 10 Finegan 
wore a union T-shirt while at work.  That day he also spoke to 
Ekstrom, asking him for a raise.
  While working at a jobsite 
that day Ekstrom asked Dunaway 
whether he had seen Finegan 
wear the T-shirt before.  Dunaway answered yes.
17  Later that day Finegan again spoke to Ekst
rom.  Ekstrom commented that another employee was doing a good 
job and deserved a raise.  
Finegan agreed and said that he 
deserved a raise too.  Ekstrom 
replied, not for a union boy.
18  The next day Finnegan again 
wore the union T-shirt to work.  At around 3 p.m. Finegan 
again asked for a raise, and Ekstrom again said no.  Later that 
day Ekstrom assigned the other employees on the job to report 
to another site the following 
Monday; Finegan was not assigned 
to that site by Ekstrom.  Finegan then asked Ekstrom where he 

should report for work on Monday.  Ekstrom told him to call 
the shop that Monday.  The nor
mal practice was for employees 
to continue to report to a jobsite while there was work to be 
done, unless a supervisor directed the employee to report else-
where.  The work on the site where Finnegan had been working 
was not completed. 
That Monday Finegan called th
e shop a few minutes before 
it opened at 7 a.m.; no one answered the phone.  He left a mes-
sage stating that since no one was there he assumed that there 
was no work for him.  Finegan ca
lled again a few minutes after 
7 a.m. and left anot
her message similar to the first message.  
Telephone records confirm that 
Finegan made calls to Respon-
dent on Monday, April 14 at 6:52
 and 7:04 a.m.  Finegan then 
                                                          
                                                           
17 The General Counsel alleges that this statement is unlawful. 
18 The General Counsel alleges that the statement, but not the failure 
to grant a raise, is unlawful. 
visited the union referral hall; 
he was referred for employment 
under the Union™s referral system and he worked that day.  
Finegan was never contacted by Respondent to return to work.  
Two days later Finegan receiv
ed a message from Respondent™s 
secretary telling him to return
 Respondent™s tools before he 
could receive his paycheck.  The next day Finegan returned the 
tools and received his check fro
m Ekstrom.  Finegan thanked 
him and said goodbye.  He was never told why Respondent 
failed to assign him more work.  While employed Finegan 
never received any disciplinary 
action and was never told that 
his work was unsatisfactory or th
at he had caused any damage 
or accidents or otherwise failed to carry out company proce-
dures.19 When asked why Finegan was terminated, Ekstrom an-
swered, ﬁWe laid him off because of lack of work.  Actually we 
did not lay him off.  He quit 
and got another job.ﬂ  Ekstrom 
explained that Finegan was working on a job where the em-
ployees would be unable to continue working the following 
Monday because concrete was to
 be poured.  The other em-
ployees had another job to finish up that Monday, but Ekstrom 

told Finegan to call him Monday morning so he could check the 
schedule. Telephone records show that 
Respondent did make a tele-
phone call to Finegan™s residen
ce on Wednesday, April 16 at 10 
a.m.  Alicia Smiley, former office manager for Respondent, 

testified that she called Finegan around that time and left a 
message on his voice mail for him to call back.  Smiley ex-
plained that she wanted to advi
se Finegan where he should next 
report for work.  Finegan called back the next day and said that 
he had been trying to call Respondent but no one was returning 
his calls.  Smiley answered that they had been there, and that 
she had a job for him.  Finegan replied that he had another job.  
Smiley further testified that she never received any other calls 
or messages from Finegan during th
at period of time.  Ekstrom 
is married to Smiley™s sister. 
I do not credit Smiley™s testimony
 that she called Finegan for 
the purpose of offering him a job, or that Respondent never 
received Finegan‚s calls.  In part this testimony was gained 
through the use of leading questi
ons.  It also became apparent 
that part of Smiley™s testimon
y was based not on her firsthand 
knowledge but on what she had been told by Respondent™s 
attorney.  Nor was her demeanor 
very persuasive.  Under all the 
circumstances, I conclude her 
testimony was more designed to 
please her brother-in-law than be a straightforward recitation of 

the facts.  Nor do I credit Ekstrom™s testimony.  The shifting 
reasons given by Ekstrom concerning FineganŠfrom lack of 
work to voluntary quitŠwithin three sentences speaks vol-
umes. Analysis 
As described above, Ekstrom asked Dunaway whether he had seen Finegan wear a union T-shirt to work before.  There was no apparent justification fo
r the questioning, and Finegan™s 
discharge followed.  Under the totality of circumstances, this 

interrogation violated Secti
on 8(a)(1) of the Act.  
Sunnyvale, 
supra.  Ekstrom also told Finega
n that he could not get a raise 

because he was a union boy.  Threats to withhold benefits be-
cause of union activity are unlawful.  
Adam Wholesalers, 322 NLRB 313 (1996).  I conclude that Respondent™s threat to 
 19 These facts are based on the testimony of Finnegan and Dunaway, 
who I conclude are credible witnesses. 
 EKSTROM ELECTRIC, INC. 325 withhold wage increases because of support for a union also 
violates Section 8(a)(1). 
Turning to the legality of Fine
gan™s discharge, the evidence 
shows Finegan engaged in protec
ted union activity by wearing 
a union T-shirt to work on April 10 and 11.  Ekstrom was 
aware of this activity, and he
 responded by unlawfully interro-
gating Dunaway about Finegan™s 
protected activity and unlaw-
fully threatening Finegan directly because of this activity.  This, 
of course, occurred in the backdrop of the antiunion activity 
previously described.  Moreover
, the timing of the discharge is 
powerful evidence supporting the General Counsel™s case, since 

Respondent stopped assigning Fi
negan work the second day 
that Finegan wore the union T-shir
t.  Finally, I note that Fine-
gan was never told the reason why Respondent failed to con-
tinue to assign him work.  I conc
lude that the General Counsel has met its initial burden under 
Wright Line. Turning to Respondent™s case, as the General Counsel points 
out in his brief, Res
pondent asserted in its answer that Finegan 
was terminated for failure to fo
llow Respondent™s instructions and policy.  At the hearing, as described above, Ekstrom shifted 
from lack of work to voluntarily quit to account for Finegan™s 
cessation of employment.  In it
s brief Respondent argues that 
Finegan voluntarily quit.  Thes
e shifting reasons warrant the 
inference that the real reason was an unlawful one, and I so 
conclude.  
Scientific Ecology Group, 
317 NLRB 1259 (1995).  
Moreover, even an examination 
of the individual reasons given 
for Finegan™s cessation of empl
oyment do not sustain Respon-
dent™s burden.  Thus, I have 
discredited the testimony that 
Finegan voluntarily quit, I have
 discredited Ekstrom™s testi-
mony that there was a lack of work, and there is no evidence to 

support the assertion in the answer that Finegan failed to follow 
instructions and policy.  Be
cause Respondent has failed to 
show that Finegan™s employment
 would have ceased even ab-
sent his union activity, I concl
ude that Respondent violated 
Section 8(a)(3) and (1) by disc
harging Finegan on April 11. 
4. Martin Fredian 
The General Counsel alleges that Respondent unlawfully 
discharged employee Martin Fr
edian on about June 20.  Like many of the other alleged discr
iminatees, Fredian was sent to 
apply for work at Respondent by Hutchinson.  Ekstrom inter-
viewed Fredian in late May.  During the interview Ekstrom 
asked whether Fredian was a member of the Union.  Fredian 
said no, that he did not have any problems with the Union, but 
that at time he was not a union member.  Ekstrom seemed 
pleased with that response and 
went on to relate how he had 
been union at one point and had been doing some work in 
downtown Chicago and had fired an employee, but the union 
came in and said that he could not fire the employee since he 
did not follow protocol.  Ekstrom said that he would never turn union again and that he did want anyone trying to bring a union 
into his shop.20  During the interview Fredian explained that he 
was in the process of being divorced and that this might involve 

some court time and other matters
 that might prevent him from 
being 100-percent reliable on the job.  Ekstrom said that it 
would not be a problem.  About 3 weeks later Fredian began 
working for Respondent.  Respondent™s summary of records 
shows that Fredian started work on June 10. 
                                                          
                                                           
20 The General Counsel does not allege in the complaint that any-
thing in this conversation was unlawful. 
At some point after Fredian began working employee Imre 
Denes concluded that Fredian 
was a union member; this was based on a conversation they had.
  Denes then told Ekstrom 
that he thought that Fredian was affiliated with the Union or 
was a union spy.  Ekstrom answered him.
21  On about June 17 
Fredian was at a worksite with
 employee Dwight Hartman.  
That day Fredian was approached by an individual who asked 
him what type of work he was doing and who was doing the 
work.  Fredian responded that he did not know; that he was a 
forklift operator.  Fredian concluded from the nature of the 
questioning and the individual™s appearance that he might be a 
union representative.  He told this to Hartman.  Later that day 
Ekstrom came to the site and Fredian told him that there had 
been a person on the site aski
ng questions about the job who 
probably was a union representative.
  Ekstrom replied that they 
were working under the permit of a union contractor on the job 
and that if the union caused any trouble, ﬁwe™d throw them off 
the job.ﬂ22 About 4 days before he was fired Fredian mistakenly con-
nected an exit sign causing th
e light source to burn out when 
the power was applied.  The sign was a used one and valued at 

about $70.  Also, on several oc
casions Fredian communicated 
with the office of his divorce la
wyer while at work.  On June 
18, one such call occurred; it was during working time and 
lasted about 40 minutes.  He wa
s told by employee Hartman, 
who was working with him that day, that he should be careful 
spending so much time on the telephone.  Later that day Fre-
dian told Ekstrom that he had been on the phone concerning his 
divorce for about 40 minutes and he offered to deduct that pe-
riod of time from his pay.  Ekstrom said that it was no problem.  
Also, employee Denes on one occasion saw Fredian using the 
telephone while on worktime as De
nes was walking by the area 
where Fredian was working.  Denes actually saw Fredian on the 

telephone for a minute or less.  Denes reported this incident to 
Ekstrom.  Likewise employee 
Hartman reported to Ekstrom that Fredian had been on the telephone on two occasions for 15 
to 20 minutes and 45 minutes.  Ekstrom also asked Hartman if 
Fredian had been smoking at a 
carpeted jobsite, and Hartman 
answered yes.  Billing records from Fredian™s divorce lawyer 
show that Fredian had a telephone conference with his attorney 
on June 13, 1997; the records do not indicate either the length 
or time of the conference.  A legal secretary from the firm testi-
fied that Fredian called her on June
 3 at 1 p.m. (this was before 
Fredian started work for Responde
nt), June 14 at 9:50 a.m. (a Saturday), June 18, and June 19 
at unspecified times, but that 
there may have been more occasi
ons, and that the conversations 
lasted, on average, about 10 minutes.  The record is also un-
clear whether and when the calls were returned.  I conclude, 
based on this evidence, that Fredian called his lawyer from 
work approximately two or three times in early June; two calls 
were short and one lasted approx
imately 40 minutes.  Ekstrom, 
in general, was aware of this. 
On June 20 Denes was told by Ekstrom to lay off Fredian.  
Ekstrom said that he thought Fredian was affiliated with the 
Union and that Fredian™s work ethic was not that good.  Denes 
had no authority to hire or fire employees and had never done 
so in the past.
23  That same day Fredian was told by employee 
 21 This conversation is based on th
e credible testimony of Denes. 
22 The General Counsel does not allege in the complaint that this 
conversation was unlawful. 
23 These facts are based on the credible testimony of Denes. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 326 Denes that he had some bad news
, that Fredian was fired.  Fre-
dian asked if Denes was joking, and Denes said, ﬁno.ﬂ  Fredian 
asked why, and Denes said that Ekstrom said that it was bad 

work ethic.  Fredian asked if Denes had more details since he 
had never worked with Ekstrom, but Denes said that he had no 
idea since everything that Denes had seen of Fredian™s work 
had been great.  Fredian then called Ekstrom directly and asked 
why he had been fired.  Ekstrom 
also said, ﬁbad work ethic.ﬂ  
Fredian asked for some details, 
but Ekstrom said that he was 
busy and would call back.  Ekstrom never called back.
24 Denes had worked with Fredian on two occasions and testi-
fied that he felt that Fredian™s work was satisfactory and that he 
reported that fact to Ekstrom.  
Denes also stated that he never 
had any arguments with Fredian nor did observe Fredian have 
any arguments with ot
her employees, trad
es persons, or cus-tomers. 
Ekstrom denied that he asked 
about Fredian™s union affilia-
tion.  He did admit that he as
ked Denes to lay off Fredian.  
Ekstrom testified that Fredian called him on the day that Fre-
dian was terminated.  Fredian sa
id that he understood that he 
was being laid off for talking too much on his cell phone.  Fre-
dian asked not to be laid off, that he would deduct the time 
from his timecard.  Ekstrom testified that he was not aware that 
Fredian ever deducted any time from his timecard.  He claims 
that he never received any timecard from Fredian other than for 
the week ending June 21, 1997, and that the Fredian was paid 
40 hours for his final week even though he had not submitted a 
timecard.  Ekstrom testified that he had concerns about Fre-
dian™s ability as an electrician.  He related the incident where 
Fredian admittedly blew up the exit sign.  He also testified that 
Denes reported to him that Fredian was smoking cigars in a 
carpeted area.  This took plac
e the Wednesday or Thursday before Fredian™s termination.  Ekstrom also testified that em-

ployee Hartman reported to him on a Tuesday or Wednesday 
while Hartman and Fredian were working on a job called DSC 
Logistics that Fredian was cons
tantly on the telephone.  This 
was three or four times a day and would last from 10 minutes to 

40 minutes.  I again conclude that Ekstrom™s testimony is not 
credible.  For example, his testimony that Hartman reported to 
him that Fredian was on the telephone three or four times a day 
from 10 to 40 minutes in unsupported by telephone records and 
uncorroborated by Hartman; it 
appears to obvious exaggeration. 
Analysis 
Assessing the legality of Fredian™
s discharge, the facts estab-
lish that employee Denes suspected that Fredian was a union 
supporter and communicated this su
spicion to Ekstrom.  This 
was after Ekstrom questioned 
Fredian concerning his union 
sympathy during his job interview.  During that same interview 
Ekstrom voiced his opposition to the Union and did so again 
when Fredian reported that a un
ion representative might have 
                                                          
 24 These facts are based on the testimony of Fredian, who I conclude 
is a credible witness.  Hartman, wh
o I also conclude is a credible wit-
ness, corroborates his testimony in si
gnificant part.  I note that Denes 
initially testified that he told Fredian that Fredian was being laid off 
because ﬁI think you had a conversation with (Ekstrom) about the un-
ion, about being on the phone and his 
work ethic.ﬂ  Denes later testified 
that he told Fredian he was being laid off because ﬁbasically he was 
affiliated with the union and his work ethic and that if he wanted to talk 

about it he should call Ekstrom.ﬂ  
Based on demeanor and the uncertain 
nature of Denes™ testimony in this 
regards, I conclude that Fredian™s 
testimony is more credible. 
visited the site.  Most compelling is the fact that Ekstrom di-
rectly linked Fredian™s discharge with his union activity when 
Ekstrom explained to Denes the r
easons that Denes was to fire 
Fredian.  Finally, Fredian™s di
scharge occurred in a context of 
Respondent™s strong hostility to the union activity of its em-
ployees and a demonstrated proclivity to violate the Act to 
thwart such activity.  Under these circumstances, I conclude 
that the General Counsel has met his initial burden under 
Wright Line and has shown that a motivating factor in Fredian™s 
discharge was Respondent™s susp
icion that he was a union sup-
porter. Respondent contends that Fredian was discharged because he 
falsified his timecard by claiming time for which he did not 
work, pointing to the incident on June 18 when Fredian admit-
tedly was on the telephone for a
bout 40 minutes.  However, I 
have credited Fredian™s testimony 
that he reported the matter to 
Ekstrom and Ekstrom approved hi
s suggestion that he sign out for that period of time.  Thus, to claim later that this was the 
reason for Fredian™s discharge appears to be nothing more than 
an afterthought.  Importantly, Respondent admits that Fredian 
never submitted a timecard for that week; thus there is no evi-
dence at all to show any timecar
d falsification for that week.  
Moreover, while it appears that 
Fredian did make other calls 
from work while on worktime, it must be noted that these calls 
were of short duration under personal circumstances that were 
explained to Ekstrom at the tim
e he hired Fredian.  The evi-
dence shows that Fredian was no
t warned that Respondent felt 
that his calls were excessive and should stop.  Nor has Respon-
dent provided any evidence that it has a policy or practice that 

precludes the type of short persona
l calls made by Fredian.  It 
bears repeating that Respondent™s
 burden at this point is not 

simply to point to misconduct committed by an alleged dis-
criminatee; it must present credible evidence that it would have 
discharged the alleged discrimi
natee for the misconduct.  Few 
employees have perfect work reco
rds.  I conclude that Respon-
dent has not established that it
 would have discharged Fredian 
for his use of the telephone during working time even absent its 
suspicion that he was a union supporter. 
Respondent also points to the 
mistake Fredian made connect-
ing the exit sign.  I note that this was not brought to his atten-
tion at the time it occurred. 
 Nor has Respondent produced 
evidence that it regularly discharges employees for making 
mistakes, especially ones of a such a moderate nature as the 
exit sign.  This argument appears 
to have been thrown in after 
the fact.  Finally, concerning th
e assertion that Fredian was 
smoking in a carpeted area, Respondent has not even shown 
that it learned of this before Fredian™s discharge, must less than 
it would have discharged an employee for this.  Even consider-
ing the reasons asserted by Respondent for discharging Fredian 
in their totality, I conclude Resp
ondent has failed to satisfy its 
burden.  I further conclude that
 by discharging Fredian on June 
20 Respondent violated Section 8(a)(3) and (1). 
5. Events near the election 
The General Counsel alleges that during a meeting of em-
ployees the Friday before the 
September 2 election Respondent unlawfully threatened employees with loss of wages and/or 
benefits and loss of steady employ
ment if they selected Local 
461 as their collective-bargaining 
representative.  In support of 
this allegation the General Counsel presented the testimony of 
employee Matt White.  At the hearing and in his pretrial affida-
vit White stated that during the meeting Ekstrom ﬁtold us that if 
 EKSTROM ELECTRIC, INC. 327 he went union, he said there wouldn™t be anymore raises, but 
did not say why.ﬂ  Employee Hartman testified that during the 
meeting Ekstrom stated that he had been through a union orga-
nizing campaign before, and that if the employees voted the 
Union in, they would be subjec
ting themselves to layoffs and 
would probably be sitting on the union books and that the 

schooling that they had been promised probably would not 
materialize but if they voted 
against the Union the employees 
would continue work as it had 
been.  Employee Sutter testified 
that at the meeting Ekstrom explained how the collective-
bargaining process worked and that if the Union came in some-
times employees would 
be able to work full time and some-
times they would be laid off and 
not work for 3 or 6 months at a 
time, but with him the employees have been working year 
round.  However, none of these remarks were contained in the 
two prehearing affidavits give
n by Sutter.  Employee Kar-
bowski testified that Ekstrom said at the meeting that when he 

had previously been in the Union he was always being laid off.  
Employee Zych testified that at
 this meeting Ekstrom explained 
the election procedure to employees and informed employees 
of what he thought and that of 
it, and that Ekstrom ﬁdidn™t like 
it.ﬂ  Ekstrom denied that he threatened to close the doors if the 

facility went union. 
Based on my observation of demeanor of the witnesses as 
well as the unclear nature of the testimony of the witnesses 
when viewed in context, I am unable to conclude that the re-
marks made by Ekstrom were unl
awful.  Because the General 
Counsel has not met his burden of
 proof, I shall dismiss this allegation of the complaint. 
On the day of the election White had a conversation with Ek-
strom in Ekstrom™s truck near a worksite.  Ekstrom asked what 
the Union had promised White, if there had been a union meet-
ing, when the meeting was, and who was at the meeting.  Ek-strom also said, ﬁAll this time you have been lying to me.ﬂ  
This was in reference to the fact that White had earlier told 
Ekstrom that he had nothing to do with the Union.  Ekstrom 

also said that he got White into the trade and now White was 
stabbing him in the back.  Ekstrom then drove White back to 
the jobsite.
25 6. Anthony Karbowski and Imre Denes and the vans 
The General Counsel alleges that on October 15 Respondent 
unlawfully withdrew use of company vehicles from employees 
Anthony Karbowski and Imre Dene
s.  In June or July Denes 
and Karbowski met with the Union and signed authorization 
cards.  Denes also gave a card to
 employee Hartman.  On Sep-
tember 2, the day of the elec
tion, Karbowski was at jobsite 
starting to plan his work.  He to
ld Ekstrom, who was also work-
ing on the site that day, that they should get the job organized.  
Ekstrom responded by saying, ﬁDon™t talk to me about organiz-
ing, you back stabbers.ﬂ
26 Prior to October 15 Denes and 
Karbowski had been allowed to use Respondent™s vans to travel to and from their homes.  On 
October 15 all the unit employees 
engaged in a strike called by 
the Unions.  Employees picketed
 with signs that protested un-
fair treatment and unfair labor pr
actices.  The strike lasted only 
1 day as it was quickly settled, and terms of the settlement are 
set forth in detail below.  Ekst
rom visited the worksite at Razny 
                                                          
                                                           
25 The General Counsel does not allege that these statements are un-
lawful. 26 The General Counsel does not allege that this statement is unlaw-
ful. 
Jewelers that day, where em
ployees Karbowski and Denes, 
among others, were participating in
 the strike and picketing.  
Robert Hutchinson, organizer fo
r Local 701, was also at the 
site.  Ekstrom asked Hutchinson what was going on, and Hut-chinson explained that employee
s were protesting their unfair 
treatment.  Ekstrom then commented to Karbowski and Denes 

that they would have to make 
a choice between the Union and 
himself, and the employees responded that they were staying 
out on strike.  Ekstrom then asked for the keys to his vans.  The 
employees noted that they had personal tools in the vans and 
asked to remove them first.  After the vans were driven into a 
nearby parking lot and the personal tools removed, the keys 
were given to Ekstrom.  The next day Karbowski asked Ek-
strom if they were going to get the vans back.  Ekstrom said 
that the vans were being repaired.  As recently as January 1998 
Ekstrom told Karbowski that the vans were still being repaired 
despite the fact that Karbowski had seen Ekstrom driving the 
same van that Karbowski used to drive.
27 Ekstrom testified that after he le
arned of the strike he visited 
the jobsite and asked what was going on, but no one answered 
him.  He then asked for the vans and asked that the employees 
remove their personal effects fr
om the vans.  Later the vans 
were taken to his house.  Once th
ere he decided to have them 
serviced. Invoice records for th
e service performed on the vans 
bear the dates of October 28 and 
31.  Ekstrom testified that the 
vans were taken for service the 
day after the strike and they 
were returned a day or two later.  Ekstrom admitted that the 

vans were not returned to Dene
s and Karbowski.  He explained 
that they were not needed on the jobs that were being done.  
Respondent contends that the vans were taken from the em-
ployees in order to have repairs done on them.  Denes admitted 
that there were a lot of things wrong with the van he used. 
Meanwhile, in October 1997 empl
oyee James Bonta was in-
terviewed for employment by Ek
strom.  During the interview 
Ekstrom said that he was going through trouble with the Union, 

and he asked Bonta how he felt about unions.  Bonta said that 

he tried a union a longtime ago and never got in.  Ekstrom said 
that the unions were taking his good employees.
28 Analysis 
Questioning of an employee concerning his union sympa-
thies during the employee™s empl
oyment interview has been 
held to be unlawful.  
American Signcrafters, 
319 NLRB 649 
(1995).  This is especially the 
case here because Ekstrom spe-
cifically told Bonta that he was having trouble with the Union.  

I conclude that by interrogating Bonta concerning his union 
sympathies, Respondent violated Section 8(a)(1). 
Turning to the van issue, the facts show that at the very time 
that Denes and Karbowski were 
engaged in a protected work 
stoppage, Ekstrom took from them the vans that he had previ-

ously permitted them to use.  
This was after Ekstrom has asked 
them to make a choice between him and the Union and the 
 27 These facts are based on the testimony of Hutchinson, Sutter, De-
nes, and Karbowski, who I conclude are credible witnesses. 
28 This conversation is covered by an allegation in the complaint.  
The facts are based on the testimony of Bonta, who is currently em-
ployed by Respondent.  I also note th
at Bonta is not alleged to be a discriminatee.  I consider the fact 
that about a week before Bonta testi-
fied Ekstrom commented to him that he was a hostile witness.  Also 

considering demeanor, and even consid
ering the variations of his testi-
mony from his pretrial affidavit, I conclude that Bonta is a credible 
witness.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 328 employees had stated that they would remain on strike.  Re-
spondent™s pattern of hostility toward supporters of the Union 
has been described above and 
need not be re
peated here. 
Respondent contends that the 
vans were removed from the employees, because they needed repair.  I conclude that this is 
an afterthought and that Respondent decided to repair the vans 
after it had removed them from the employees.  Ekstrom™s ex-
planation as to why they were not returned to the employees 
after the repairs were complete
d is equally unsupportable.  I 
conclude that the credible evidence clearly shows that Respon-

dent refused to permit Karbowski 
and Denes to continue to use 
the company vehicles because those employees engaged in a 
lawful strike.  Respondent thereb
y violated Section 8(a)(3) and 
(1). 7. Grant of a wage increase 
The General Counsel alleges 
that October 1997 Respondent 
granted a wage increase to empl
oyees who voted to reject the 
Union.  In support of this a
llegation the General Counsel appar-
ently relies on the testimony of former employee Zachary Zych.  
Zych served as Respondent™s observer at the election on Sep-
tember 2 at which, it will be recalled, the vote was 10 to 1. 
A summary of Respondent™s busin
ess records indicates that Zych began working for Respondent on May 12 and received a 
$2-per-hour raise on November 13.
29  Zych testified that Ek-
strom told him during his interview for employment that after 6 
months there would be a review of his work and that if his work 
was good he would receive a raise 
and that the raise averaged 
about $2 per hour.  Zych further 
testified that in about October 
he reminded Ekstrom that his review and raise were coming 
due and that he thereafter did receive the raise on about No-
vember 10. Meanwhile, as will be more fully described below, Respon-
dent and the Union had begun bargaining for a contract.  Ac-
cording to Murphy, at the bargaining session of December 3 he 
asked why Respondent was giving raises to employees.  
Among other things, Ekstrom responded that Zych was due for 
a raise.  Ekstrom™s version of this meeting is that Murphy asked 

him why Zych had received a ra
ise and Ekstrom explained that 
it was company policy that after a new trainee worked 6 months 

his performance was reviewed to decide if the trainee deserved 
a raise since their pay started at such a low level.  Murphy 
asked if the reason that Zych was given a raise was because he 
had voted against the Union in the election.  Ekstrom replied 
that that was definitely not the reason. 
Respondent also points to the 
January 14, 1998 letter that it 
sent to the Union confirming this practice and advising the 
Union that employees Sivek an
d White would be receiving 
raises effective January 14, 1998,
 in the amount of $2 per hour.  
The General Counsel argues that employee Richard Caddy was 
also hired in May 1997, but he did not receive any raise after 6 
months.  Records show that 
Caddy was indeed hired on May 
1997 and that as of March 26, 1998, he still was receiving $18 
per hour.  Ekstrom testified in this regard that Caddy was not 
due an increase because company policy is that journeyman 
                                                          
                                                           
29 In his brief the General Counsel implies that these records are not 
accurate since Zych™s paystub for th
e November 7 shows that Zych was 
already receiving his pay increase.  
However, the General Counsel was 
given the opportunity to review the underlying documents that formed 
the basis for the summary and made no argument that the summary was 
inaccurate.  Under these circumstances I will not consider arguments 
concerning the reliability of the summaries. 
such as he are to be reviewed once a year in June and he ex-
plained this to Caddy in December 1997 or January 1998, and 
that if Caddy expected a rais
e in June his production would 
have to improve. Analysis 
Turning first to the mater of credibility, I conclude that when 
Zych was hired he was told by Ekstrom that after 6 months, if 

his work was acceptable, he would receive a wage increase of 
about $2 per hour, and that abou
t 6 months later he received 
that increase.  Although I have not been inclined to credit the 
testimony of Ekstrom, it does not follow that all of his testi-
mony is not credible.  Here, hi
s testimony is corroborated by 
Zych and supported by a summary of documents.  Importantly, 
Ekstrom™s assertions in this rega
rd has not shifted since, even 
according to Murphy, Ekstrom said last year that the reason 
Zych received the increase was because he was due one.  Under 
these circumstances, I find it unnecessary to resolve the issue 
raised by both parties concer
ning what Respondent™s practice 
was of granting raises to other employees.  It is sufficient that 
Ekstrom promised the increase to Zych, unrelated to any union 
activity, and thereafter fulfilled the promise.  The fact that in 
the interim Zych served as Re
spondent™s observer at the elec-tion does not render the fulfillment of the promise unlawful.  I 
conclude that the General Counsel has not established that the 
wage increase granted Zych was unlawful, and I shall dismiss 
this allegation of the complaint. 
8. Peter Sutter 
The General Counsel alleges that Respondent unlawfully re-
duced the wages of employees Matt White and Peter Sutter on 
about September 15 and unlawfully
 laid off or terminated Sut-
ter on about December 12.  Sutter worked for Respondent as an electrician from October 1996 to 
November 7, 1997.  In Au-
gust, Sutter spoke with another employee about the Union and 
then received a call at home that night from Murphy who also 
spoke to him about the Union.  Thereafter Sutter signed an 
authorization card for the Union while he was at a worksite. 
In early August Ekstrom asked employee Caddy to fire Sut-
ter.  Caddy asked if he could do so after the job that he and 
Sutter were working on was comp
leted, and Ekstrom agreed.  
The following Monday Ekstrom asked Caddy whether he had 
fired Sutter.  Caddy answered that he had not because the job 
was not yet completed.  Ekstro
m then said that Caddy should 
have fired Sutter the week befo
re because it was then too late 
since it was too close to the election.
30  Respondent has offered 
no explanation of its c
onduct in this regard. 
About a week after the election Sutter™s wages were reduced.  
That night Sutter called Ekstrom 
and asked why his wage rate 
had been dropped.  Ekstrom said that he could not discuss the 

matter with him, but asked whet
her Sutter would file charges 
against him.  The next day at a worksite Sutter again asked why 

his wage rate had been reduced.  Ekstrom said that Sutter 
should probably talk to his union
 representative about the mat-
ter.  At the hearing Sutter was 
asked by counsel for the General 
 30 These facts are based on the testimony of Caddy; I conclude that 
he is a credible witness.  These conversations are not alleged to be 
unlawful in the complaint.  In his br
ief the General Counsel urges that I 
find that in mid-August White told Ekstrom that he thought Sutter was 
prounion.  However, White™s testimony in that regard is too muddled 
for me to conclude anything specifi
c concerning what was said during 
that conversation. 
 EKSTROM ELECTRIC, INC. 329 Counsel whether Ekstrom said anything during either of these 
conversations about Sutter™s wages being connected at all with 
the union election.  Sutter answered no.  Sutter was then asked 
whether Ekstrom said that he had given Sutter any prior warn-
ing regarding his wages.  Sutter answered, ﬁYes.ﬂ  He had told 
me that this was what would happen if you voted for the un-
ion.31  I do not credit the latter testimony.  I note that Sutter did 
not relate testimony during his initial description of the conver-
sations.  I conclude Sutter™s testimony on this matter is too 
uncertain for the General Counsel to carry his burden.  I, there-
fore, need not decide whether this allegation was subsumed by 
the settlement described below.
32 Sutter participated in the strike on October 15.  At the No-
vember 5 bargaining session, Ekstrom told the Union that Sut-ter might be laid off; Ekstrom told the Union that Sutter had 
ﬁcost him 5 contractors.ﬂ  The 
evidence shows that Sutter was 
laid off November 7.  That day Ekstrom told Sutter that he had 
no work for Sutter and employee 
Dwight Hartman and that they 
were to report to their local union hall.
33  Sutter testified that at 
the time he was laid off Respon
dent had worked that he could 
have performed.
34 Respondent contends that Sutter was laid off for lack of 
work.  At the time of the layoff Sutter was working on the 

Razny Jeweler site.  Records show that for the week in which 
Sutter was laid off Respondent wo
rked 207 hours at that site.  
For the weeks preceding that time period Respondent worked 
313, 196, 91, 131, and 104 hours at the site.  For the 2 weeks 
following the week of the layoff Respondent worked 126 and 
46 hours at the project at which 
time essentially no more work 
was done at the site.  Ekstrom further admitted that Respondent 
                                                          
 31 The General Counsel alleges that this statement is unlawful. 
32 Respondent contends that the ma
tter of the reduction of wages for 
Sutter and White was settled as part of the settlement that ended the 1-
day strike on October 15.  The reco
rd shows that on October 17, Re-
spondent™s attorney sent a letter to Local 461™s attorney confirming a 
discussion whereby Respondent agreed to increase Sutter™s pay from 
$12.50 to $16 per hour and White™s pay from $9 to $11 per hour.  
Those employees were to receive back
 wages for the difference in their 
next paycheck.  As part of the settlement Respondent requested that the 
unfair labor practice charges concerni
ng this matter be dismissed.  The 
letter also stated that ﬁI hope that this will cause both Locals [sic] cease 
their pickets.ﬂ  On October 24 Local 461™s attorney replied by letter 
specifically confirming the wage rate
s that White and Sutter would be 
raised from and to.  The letter also
 stated that the Union would with-
draw the charges it had filed on this
 matter and that it would not engage 
in any unfair labor practice picketing against Respondent concerning 
this matter.  The parties agree that Respondent paid the employees the 
backpay and gave them the raises as 
described in the letters.  However, 
at the hearing the General Counsel and Local 461 argue that the settle-
ment should not bar the litigation of this matter because, according to 
them, Sutter™s pay was actually reduced to $12 per hour and therefore 
he was actually owed more backpa
y in the amount of approximately 
$95.  There is no contention that Respondent willfully mislead Local 
461 on this matter or that Local 46
1 could not have discovered this 
matter with the exercise of due dilig
ence.  I concluded at the hearing 
that this matter was settled and thus may not be litigated.  In his brief 

the General Counsel does not argue that my ruling at the hearing was 
incorrect, nor does he continue to 
argue the merit of the allegations 
covered by the settlement.  I conclude that the General Counsel had 
acquiesced in my ruling, and I shall dismiss those allegations of the 
complaint. 
33 The General Counsel alleges that this statement is unlawful. 
34 The evidence in this portion of 
the decision is based on the testi-
mony of Sutter.  Except as specifically indicated above, I conclude that 
Sutter™s testimony is credible. 
had an option to bid on additional work at the site, but as of the 
date of the hearing did not yet 
have a contract to perform the 
work.  No further explanation of this situation was given.  Re-

spondent further points out that the Union was given notice of 
the layoff at the November 5,
 1997 bargaining session, more 
fully described below.  Ekstrom testified that Murphy was 

aware that the Razny Jeweler project was winding down and 
that Respondent would be cuttin
g its work force at the job. 
Analysis 
As indicated above, on November 7 Ekstrom told Sutter and 
Hartman that there was no work for them and they should re-
port to the union hall.  There is
 no hiring hall arrangement thus 
there is no valid reason why Ekstrom should have made refer-
ence to reporting to the union hall.  In context, this statement 
reasonably indicated to the employees that they were being laid 
off because they were union supporters.  As such, this violates 
Section 8(a)(1). 
OBARS Machine & Tool, 
322 NLRB 275 (1996). Turning to the matter of Sutter™s layoff, the evidence shows 
that Sutter was a union supporter and that before the election 

Ekstrom attempted to have Caddy
 fire Sutter for no other ap-
parent reason than because of 
his union activity.  Thereafter, 
the election resulted in a 10 to 1 vote in favor of the Union.  
Then the Union settled the matter of Sutter™s wage reduction as 
part of the strike settlement. 
 Respondent™s animus toward the 
union activity of the employees has already been set forth in 
detail above.  Finally, at the time of the layoff Ekstrom made a 
direct connection between the la
yoff and the Union.  Under 
these circumstances, I conclude 
that the General Counsel has 
met his initial burden under 
Wright Line of showing that Sutter 
was unlawfully laid off on November 7. 
At the November 5 bargaining se
ssion, Ekstrom asserted that 
Sutter had cost him five contractor
s.  However, at the hearing it 
presented no credible evidence to support this assertion.  Re-
spondent also has asserted that Su
tter was laid off due to a lack 
of work.  To be sure the project that Sutter had been working 
onŠRazny JewelerŠwas winding 
down.  However, the re-
cords show that Respondent conti
nued to perform some work at 
that site for at 2 weeks after Sutter was laid off.  In any event, 

even assuming that work on that project had ended, it does not 
necessarily follow that that Sutte
r would have been laid off.  
This is so because Respondent has a policy of transferring em-
ployees to other sites when work on one project is completed.  
Thus the issue with Sutter becomes whether Respondent has established that there was no work available and that Sutter 

would have been selected for layoff.  Since Respondent makes 
a lack of work argument for other laid-off employees, that ar-
gument will be addressed below after the cases of the other 
alleged discriminatee
s are discussed. 
9. Dwight Hartman The General Counsel alleges th
at Respondent unlawfully laid 
off and/or terminated employ
ee Dwight Hartman on about No-vember 15.  Hartman began working for Respondent in April or 
May.  Hartman was given a uni
on card by employee Denes.  
Hartman joined the 1-day strike pr
eviously described.  In late 
October or early November, Ha
rtman overheard a conversation 
between Karbowski and Ekstrom at 
a jobsite.  Ekstrom said that 
there was no way that he was ever going to sign a union con-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 330 tract and that he was going through the motions and playing the 
game.35 In around November employee Bonta called Ekstrom and 
asked for help on the project he was working on because they 
were behind schedule.  Ekstrom 
said that he was going to send 
over Hartman and employee Brian 
Adams.  Ekstrom said that 
Hartman and Adams were troublemakers with the Union and 
that Bonta should not talk to them.  Ekstrom also asked whether 
Hutchinson had been at the j
obsite, and Bonta said, ﬁno.ﬂ
36  At the November 5 bargaining session, more fully described 
below, Ekstrom told the Union that work was slowing down 

and he might have to lay off 
employees; he mentioned Hartman 
as one employee who might be laid off.  Murphy
37 asked Ek-strom why he had selected Har
tman, and Ekstrom replied that 
Hartman was dangerous and did not want to work overtime.  
About 3 days before he was laid
 off Hartman received a tele-
phone call from Murphy advisi
ng him that Respondent would 
be laying off some employees. 
On November 7, Ekstrom came out to the site where Hart-
man and Sutter were working.  Ekstrom said that the employees 
knew what was coming, and Hart
man said, ﬁyes, he did.ﬂ  
Hartman asked for his check, and 
Ekstrom said that he did not have it.  Hartman asked for the reason why he was being laid 

off.  Ekstrom said work was slow.  Hartman asked if the em-
ployees hired after he was were laid off, and Ekstrom said, 
ﬁyes.ﬂ  At the time of the layoff there was other work being 
done.38 Ekstrom explained that Hartman was laid off and that the 
Union was advised of this during the November 5 bargaining 
session and it never objected.  Ekst
rom also testified that during 
the December 3 bargaining session he gave the Union some 
undated documents typed on Respondent™s letterhead, including 
one concerning Hartman that indi
cated that during the week of 
October 6, 1997, Hartman took 4 days off from work; 2 days 

were excused and two were not.  It
 also indicated repeatedly the 
Union BAs (Bob Hutchinson and Rich Murphy) badgered Ek-

strom Electric employees while they were on the clock, which 
is illegal.  I do not credit this testimony; in context, it appears 
contrived and was not corroborated by Dick Howard, who was 
also present for Respondent at 
the bargaining sessions.  I con-clude that this and similar documents were made after the fact 
and were never shown to the employee or provided to the Un-
ion.  This is another example 
of why I generally determined 
that Ekstrom™s testimony is not credible. 
Analysis 
Ekstrom™s statement that he 
was never going to sign a con-tract with the Union indicated to employees that there union 
activities would be futile as a 
result of Respondent™s unlawful conduct.  As such this violated Section 8(a)(1).  
Woodline, Inc., 
233 NLRB 97 (1977).  Ekstrom™s questioning of Bonta con-
                                                          
                                                           
35 The General Counsel alleges that this statement is unlawful. 
36 This conversation is based on the credible testimony of Bonta.  
Only the interrogation aspect of the 
conversation is covered by an alle-
gation in the complaint. 
37 Richard Murphy is the representative for Local 461 who, as ex-
plained below, engaged in bargaining with Respondent. 
38 These facts are based on testimony 
of Hartman, who I conclude is 
a credible witness.  After review
ing the testimony of Hartman and 
Sutter, who were both laid off November 7, I conclude that they had 
separate conversations with Ekstrom and this accounts for the different 
content of those conversations. 
cerning whether a union representative had been at the site, in 
the context of Respondent™s hostility toward the union, was an 
unlawful interrogation in violation of Section 8(a)(1).  
Sunny-vale Medical Clinic, 
277 NLRB 1217 (1985).
  Turning to Hartman™s layoff, the evidence shows that Hart-
man engaged in union activity 
and Ekstrom had identified 
Hartman as a union troublemaker. 
 Indeed, as described below, 
Ekstrom had revealed that he felt that his entire work force was 
not loyal and he was going to get rid of everyone.  I need not 
repeat the extent of Respondent
™s animus and the continuing 
nature of the now apparent plan to fulfill the promise to get rid 
of the entire work force.  I c
onclude that the General Counsel 
has met his initial burden under 
Wright Line showing that Hartman was unlawfully la
id off on November 7. 
At the bargaining session on No
vember 5, Ekstrom asserted 
that the reason Hartman was selected for layoff was because he 
was dangerous and did not want to work overtime.  However, 
Respondent presented no evidence to support or explain these 
assertions.  I conclude that it was simply a total fabrication.  
This tends to strengthen the 
General Counsel™s case since it 
shows that Respondent is seeking 
to conceal the true reason for 
selecting Hartman for layoff.  
Respondent™s argument concern-
ing lack of work for Hartman will be addressed below with the 
others. 10. Stephen Sidbeck 
The General Counsel alleges th
at Respondent unlawfully laid 
off or terminated employee Stephen Sidbeck on November 12.  

Sidbeck worked as an electrician for Respondent from October 
13 to November 11.  He was sent to Respondent by Hutchinson 
and was interviewed for the positi
on by Ekstrom on October 9.  
During the interview Ekstrom stated that he noticed that Sid-
beck had worked for employers who had recognized Local 134 
and Local 979.  Ekstrom asked if
 Sidbeck had any affiliations 
with any union.  Sidbeck said, 
ﬁno,ﬂ that he had worked for Local 134 on a permit basis and that he was not a member of 
any union.  Ekstrom went on to say that the hardest thing was 
to get loyal employees and he 
was not happy with his employ-
ees and he was going to clean house 
and get rid of them all.  He 
stated that the Union had given all of his employees™ cards and 

they were not loyal to him anymore.
39  On October 14 Sidbeck 
attended a meeting held at Local 701™s hall where they dis-
cussed the reasons for the strike planned for the next day.  On 
October 15 Sidbeck was at a site
 in Lockport with employees 
Peter Sivek and Matt White.  At about 8:30 a.m. all three em-
ployees stopped work and joined the strike that day. 
Meanwhile, as more fully described below, the parties had 
begun bargaining for a contract. 
 At the November 5 meeting Ekstrom told the Union that he
 was contemplating layoffs and 
mentioned several employee
s by name; Sidbeck was
 one of the names he mentioned.
40 On November 5, Sidbeck was present for a conversation be-
tween Ekstrom and employee Sive
k at a jobsite in Woodale.  
Ekstrom mentioned that he had a meeting with Murphy that 
 39 The General Counsel alleges that these statements are unlawful. 
40 Murphy testified that Sidbeck™s name was 
not one of the employ-
ees mentioned by Ekstrom as being 
laid off.  Although I generally 
credit the testimony of Murphy over 
Ekstrom in this case, on this occa-
sion I conclude Murphy is mistaken.  I note that Sidbeck admitted that 
Hutchinson called him before the layof
f to advise him of the letter the 
Union intended to send to Responden
t; I infer that Union knew that 
Sidbeck™s layoff was imminent. 
 EKSTROM ELECTRIC, INC. 331 day.  Sivek asked what would happen, and Ekstrom answered 
that ﬁYou guys know that I will not sign a contract.  Rich 
knows that I will not sign a contract.  And Rich Murphy told 
me that ‚you guys won™t get sŠ from the union.™  The union 
won™t let you know.  You™re not going to get anything from 
them.ﬂ  Ekstrom said that the employees had to make a decision 
whether to go to work for him or go to work for the Union and 
strike.41 On November 10, Hutchinson fa
xed Ekstrom a letter that 
stated in pertinent part Steve Sidbeck is a member and Union 
organizer for IBEW Local 701.  It
 is our intention to organize 
Ekstrom Electric.  Respondent received the fax transmission at 
4:24 p.m. that day.  That same day Sidbeck reported to work at 
a jobsite in Aurora.  Ekstrom appeared at the site late that 
morning and told the employees to transfer to a jobsite located 
in Woodale for the remainder of the day.  Near the end of the 
workday as the employees were cleaning there tools Ekstrom 
appeared at the Woodale site 
and discussed with them what work needed to be done.  He told them that they were working 
against a deadline and that he wanted to get the work done so 
the employees worked late until 5:
30 p.m.  At that time Ek-
strom told Sidbeck to appear at the same site the next day and 
gave him a list of things to do.  That night Sidbeck received a 
telephone call at home from Hutchinson, who told him about the letter to Respondent notifying it that Sidbeck was working 

for Local 461 as a salt. 
The next day Sidbeck went to the job and finished the work.  
He called Ekstrom when he had finished, as he had been in-
structed to do the day before.  Sidbeck told Ekstrom that he had 
finished the work.  Ekstrom asked Sidbeck where he was, and 
Sidbeck answered that he was at the Woodale site.  Ekstrom 
said that he had talked to the builder of that site and the builder 
had said that there was no one at the site all morning.  Sidbeck 
said that that could not be true because he was there and had 
finished the job.  Ekstrom said th
at he was on his way to site to 
check it out.  Sidbeck asked if there was another site that Ek-
strom wanted to send him, to which Ekstrom replied that he did 
not have any more work for Sidbeck and he should call in the 

next morning.  The next day Sidbeck called Ekstrom numerous 
times in the morning and finally reached him.  Sidbeck asked 
where he was going to work that day.  Ekstrom replied that he 
was sorry but he did not have any work for Sidbeck, that things 
were slow, and Sidbeck would have to call again tomorrow.  
The next day Sidbeck called ag
ain and spoke with Ekstrom who told him that he needed to know the hours that Sidbeck 
had worked so Sidbeck could be paid.  Sidbeck assured Ek-
strom that he would get the ho
urs to Respondent right away.  
Sidbeck then went to Respondent
™s facility to give the paper-
work containing the hours the he had worked.  While there he 
asked Ekstrom if there was any work and Ekstrom again said 
that he was sorry but that things
 were slow and he did not have 
any work for Sidbeck.  Ekstrom told him to call again at a later 

date.  Thereafter, Hutchinson received a faxed letter from Re-
spondent dated November 13 that st
ated in pertinent part, ﬁThis 
letter is being written to inform you that as of 11/11/97, Steve 
Sidbeck is no longer employed by 
Ekstrom Electric, Inc. due to 
lack of work.ﬂ 
Sidbeck called the next day all day long but never received a 
response.  He did the same thing the next 2 days and finally 
received a call from 
Respondent™s Ekstrom™s wife, Laura, who 
                                                          
                                                           
41 The General Counsel alleges that these statements are unlawful. 
helps run the business.  She said that she was returning Sid-
beck™s call and that she had a check for him that he could pick 
up.  Sidbeck went to the office that day and picked up his 
check.  While at the facility Sidbeck introduced himself to 
Laura Ekstrom, who gave him his check.  She asked whether 
Sidbeck was with Local 134 or Lo
cal 701.  Sidbeck said that he 
was not a member of any union.  
Laura Ekstrom said that they 
thought he was with Local 134 or Local 701.  Sidbeck ex-
plained that he had only worked for them on permit basis and 
that he was presently working with Local 701.  During the con-
versation Laura said that Ekstrom would not sign a contract 
with the Union,42 and Sidbeck commented that he did not be-
lieve that Ekstrom would sign a contract either.  Around the 
first week of December Sidbeck spoke with Ekstrom by tele-
phone.  Sidbeck asked how things
 were going and if there was 
any work available.  Ekstrom said that things were slow and 
that he did not have any work fo
r Sidbeck at that time but that 
if Sidbeck needed something he should call Bob Hutchinson, 

that Ekstrom had talked with 
Hutchinson and Hutchinson had a 
job for Sidbeck.  As indicated, Hutchinson was the organizer 
for Local 701.43 Ekstrom also testified that Re
spondent had completed some 
homes and that was strictly what
 Sidbeck had been working on 
and that was why he was laid off.  He testified that Sidbeck 

completed the project that he had been working on and that 
Respondent did not do any more work for that builder. 
Analysis 
I have concluded above that during the interview of Sidbeck, 
Ekstrom asked if he had any union 
affiliation.  This interroga-
tion violates Section 8(a)(1).  American Signcrafters, 
supra.  Ekstrom also said that he was going to get rid of all his em-

ployees because they were not loyal to him.  This threat of dis-
charge also violates Section 8(a)(1).  
Carry Co., 
311 NLRB 
1058 (1993).  Later, on November 5 Ekstrom said that he 

would not sign a contract with the Union.  This statement indi-
cates to employees that their protected activity will be rendered 
futile by the unlawful conduct of
 Respondent, and it, thereby, 
violates Section 8(a)(1).  
Woodline, 
supra. 
Concerning the statements made by Laura Ekstrom, Respon-
dent had denied that she is an agent of Respondent.  The record 
shows only that she is Ekstrom™s 
wife and that she does certain 
office work for Respondent.  The General Counsel in his brief 
does not address the issue of Laur
a Ekstrom™s agency status.  I 
conclude that the evidence is insufficient to show that Laura 

Ekstrom was an agent of Responde
nt.  I shall, therefore, dis-miss that allegation of the complaint. 
Turning to the matter of Sidbeck™s layoff, the facts show that 
on November 5 Respondent mentioned that Sidbeck might be 
laid off.  On November 10 the Union notified Respondent that 
Sidbeck was a union supporter and the next day he was laid off.  
Because Respondent had indicated an intent to lay off Sidbeck 
before the November 10 letter was sent, this letter cannot be 
relied on as the triggering event of the layoff.  Nonetheless, the 
evidence shows that quite apart from the November 10 letter, 
Sidbeck engaged in union activit
y and Respondent knew this.  
Specifically, Sidbeck joined his fellow employees in the 1-day 
strike.  Moreover, Sidbeck™s layoff occurred in the context of 
 42 The General Counsel alleges that this statement is unlawful. 
43 These facts are based on the testimony of Sidbeck, who I conclude 
is a credible witness.  I have considered, but do not credited, Ekstrom™s 
contrary testimony. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 332 continuing pattern of hostility 
toward employees who supported 
the Union, as fully described ab
ove.  These elements of union 
support, employer knowledge, 
antiunion animus, and timing 
demonstrate that the General Counsel has met his initial burden 
under Wright Line of showing that Sidbeck was unlawfully laid 
off on November 11. Respondent contends that Sidb
eck was laid off because the 
project he had been working on had been completed.  I reject 
that contention, because even if that were the case, Respondent 
has failed to explain why Sidbeck was not transferred to an-
other project consistent with what occurred in the past.  Re-
spondent contends in its brief that it was set up by the Union 
into making it appear that it discharged Sidbeck for his union 
activity by virtue of the Novemb
er 19 letter.  Assuming that is 
the case, as indicated above, I have discount the import of that letter in assessing the strength of
 the General Counsel™s case.  
Finally, Respondent™s contention 
of lack of work will be dis-cussed below after the individual cases are described. 
11. Nathan Dunaway 
The General Counsel alleges that Respondent unlawfully 
terminated employee Nathan Dunaway on about December 17.  
Dunaway worked for Respondent
 from June 1996 to early De-
cember 1997.  In March or April employee Finegan spoke to 
Dunaway about joining a union. 
 Later, on about June 25, 
Dunaway had a conversation with Ekstrom™s daughter.  She 

asked Dunaway if he knew anyt
hing about a letter that Respon-
dent had received from Local 117. The letter said that Dunaway 

was an organizer for that union.
44  After this letter was received 
Ekstrom began making comments to
 Dunaway such as asking if 
the job was ﬁorganizedﬂ or how his ﬁlittle organizerﬂ was do-
ing. During the election campaign, Dunaway signed an authoriza-
tion card and attended union meet
ings.  He served as the ob-
server for the Union at the Se
ptember 2 election.  Dunaway 
also participated in the strike on October 15. 
Around Thanksgiving Dunaway ha
d a motorcycle accident 
and was off work for 2 weeks.  In early December he called 
Ekstrom and told him that he was ready to return to work.  
Ekstrom told him to get a doctor™s note and then call again.  
After Dunaway procured the doct
or™s note he again called Ek-
strom, who told him to report to the shop the next day at 7 a.m.  

The next day Dunaway arrived at the shop no later than 7:30 
a.m., but Ekstrom was not there.  Dunaway waited about 10 
minutes and then called Ekstrom and asked where he was.  
Ekstrom did not reply and inst
ead asked Dunaway where he 
had been.  Dunaway explained that he had been out plowing 
snow since it had snowed the night before, and that he had en-
countered some problems with the snow equipment.  Ekstrom 
said that he was sick and tired of all of it, that he did not need 
Dunaway anymore, and that Duna
way was fired. 
 Dunaway had 
been told to report to the shop before for assignments and he 
had been late before, but he had never been disciplined because 
he would arrive before Ekstrom did.  Dunaway also had plowed 
snow before during his off-duty time, and Ekstrom knew this. 
Dunaway denied that he ever made any mistakes concerning 
recording the time he worked on his timecards, or that he ever 
willingly falsified his timecard.  He also denied that he ever 
was accused or disciplined by Ekstrom for doing so.  Dunaway 

also denied that he ever failed to call in to work if he was un-
                                                          
                                                           
44 This testimony was received without objection. 
able to appear.  Dunaway admitt
ed that he and other employees 
completed their work on November 21 and then left early, but 
they indicated the early departure on their timecards.
45 In support of its case Respondent
 presented the testimony of 
employee Zych.  He testified that he worked at jobsite with 
Dunaway in November 1997.  Du
ring this time period, accord-
ing to Zych, Dunaway was appearing for work late and yet 
Dunaway was still writing down on his timecard that he had 
worked 8 hours.  Zych knew this because he collected the time-
cards and delivered them to Respondent.  Zych testified that he 
asked Dunaway about the matter
 and Dunaway replied ﬁclose 
enough.ﬂ  Zych further stated 
that sometimes Ekstrom would 
appear on the jobsite and Dunawa
y would not even be there, 
yet Dunaway would still indi
cate on his timecard that he 
worked 8 hours.  Zych told Ekstrom that Dunaway was coming 
in late and wondered whether Dunaway had been picking up 
material.  Later, in response to
 questions from me Zych testi-
fied that he told Ekstrom that Ekstrom may want to confront 
Dunaway with the fact that while Zych was getting to work 
everyday at 7 a.m., Dunaway was arriving late with an excuse 
but still writing down that he worked 8 hours on his timecard.  
Ekstrom™s response was something like ﬁokay I see.ﬂ  Zych 
testified that this conversati
on with Ekstrom occurred Novem-
ber 21, based on the fact he remembered that he left the jobsite 
early that day and records show that on November 21, employ-
ees left the jobsite early. 
Ekstrom testified that Dunaway was on sick leave for a pe-
riod of time as a result of a leg injury.  Dunaway called Ek-
strom the Friday before he was ready to return to work, and 
Ekstrom told him to report the following Monday with a doc-
tor™s release.  Ekstrom testifie
d that that Monday he waited at 
the shop for Dunaway until 7:30 or 7:45 a.m. but Dunaway 

never appeared.  Later that mo
rning Dunaway called Ekstrom 
from the shop and asked where he should report.  Ekstrom 
asked why Dunaway was late and 
Dunaway replied that he had 
been out snowplowing the night before and he was just coming 
to work.  Ekstrom then fired Du
naway.  Ekstrom testified that 
he did not know that Dunaway was snowplowing on his own 
time. 
Ekstrom also asserted that 
Dunaway had falsified his time-
cards.  In support of this assertion Ekstrom explained that on a 
Friday, before the time that Dunaway had been off for sick 
leave, Ekstrom was told by Zy
ch and Caddy that Dunaway was 
filling out inaccurate timecards to cover periods of time when 
he was not at the site.  Dunaway™s timecard for the week ending 
November 21, 1997, shows that for the Friday during that week 
Dunaway entered 7 hours worked but Ekstrom scratched out 
that number and wrote in 4 hours.  The following Monday Ek-
strom stated that he confronted
 Dunaway with this contention 
and Dunaway explained that it he 
must have made a mistake.  It 
is clear, however, that Dunaway was not fired at that time. 
Analysis 
The facts show that Dunaway 
was a union supporter; indeed, 
he was the observer for the Union at the election a fact obvi-
ously known to Respondent.  Ekst
rom™s references to Dunaway as a little organizer further es
tablishes Respondent™s knowledge of Dunaway™s support for the Un
ion.  Again, Respondent™s 
pattern of hostility toward the Union and its effort to get rid of 
 45 These facts are based on the te
stimony of Dunaway, who I con-
clude is a credible witness. 
 EKSTROM ELECTRIC, INC. 333 the union supporters are apparent from the facts and conclu-
sions set forth above.  I conclude that the General Counsel has 
met its initial burden under 
Wright Line of showing that Dunaway was unla
wfully fired. 
Concerning Zych™s testimony,
 I credit the testimony of 
Dunaway that in fact Dunaway was not late for work on the 

occasions or with the regularity claimed by Zych.  I conclude 
that Zych™s testimony in this regard is exaggerated, and he ad-
mitted that he did not know for certain that Dunaway™s alleged 
late arrival at the worksite wa
s due to tardiness as opposed to 
other work assignments that took
 Dunaway away from the site.  
I note that when Zych complained about this matter to Ekstrom, 
Ekstrom™s reaction was nondescript.  Indeed, according to Zych 
there were times when Dunaway was late on the jobsite and 
Ekstrom was there, yet there is no evidence that Ekstrom took 
any action or was even concerned.  I infer under these circum-
stances that any late arrivals by Dunaway witnessed by Zych 
were either work related or excused.  Nor do I credit Ekstrom™s 
testimony that he confronted Dunaway with this matter and 
Dunaway admitted the error.  I 
likewise do not credit Ekstrom™s testimony that it was he who corrected the timecard for No-

vember 21.  To the contrary, I 
have credited Dunaway™s testi-
mony that the timecard matter was never mentioned to him as a 

reason why he was terminated.  In sum, I conclude that Re-
spondent has not presented credible
 evidence to show that in 
fact Dunaway falsified his time
card or that it reasonably be-

lieved that he did. 
Ekstrom also testified that he
 fired Dunaway when Dunaway 
appeared late to work on the day he returned from sick leave.  
Dunaway admitted arriving approximately one-half hour late 
that morning.  However, Respondent has presented no policy or 
practice that it fires employee
s under these circumstances.  
Indeed, I have credited the testimony of Dunaway that he had 
done this in the past when he was told to report to Respondent™s 
facility and he had not been disc
iplined.  This seems to be a 
case where Respondent seized on the tardiness as a justification 
to cover another motive.  I, therefore, conclude that Respondent 
has failed to establish that it 
would have terminated Dunaway 
even if he had not engaged in union activity.  It follows that 

Dunaway™s discharge on December 8 violated Section 8(a)(3) 
and (1). 
12. Karbowski and Denes again 
The General Counsel alleges th
at in December Respondent unlawfully transferred these employees from commercial work-
sites to residential worksites.  By way of background, in No-
vember Denes asked Ekstrom when he would be getting a raise 
that he felt he was due.  Ekstrom said that Denes would have to talk to Denes™ buddy Murphy.  This is in obvious reference to 
Richard Murphy, who is employed
 as the organizing coordina-
tor for District 6 of the IBEW, which includes Local 461.  De-
nes had two more similar convers
ations with Ekstrom about a raise and another one concerning vacations.
46  In early Decem-
ber Denes and employ
ees Karbowski and White asked Ekstrom about the negotiations.  They asked whether Ekstrom was going 
to sign the contract.  Ekstrom answered that if ﬁif you can™t see 
this, then you must be a pretty naïve person.ﬂ  Ekstrom said that 
                                                          
                                                           
46 The General Counsel does not allege that these statements are un-
lawful. he was not going to sign the contract and that he did not want 

anyone else being part of the company.
47 In December Ekstrom told Karbowski that he could not give 
out raises because his hands were tied due to negotiations and 
that Karbowski should talk to Murphy.  Employees attended a 
Christmas party given by Respo
ndent in 1997.  After the party 
a group of employees went to a bar.  The employees began to 
talk about the small amount of their Christmas bonuses.  Ek-
strom said that he could not give more than $50 to $100 be-
cause the Union would not let him.
48 Since Denes and Karbowski started work with Respondent 
they performed primarily commer
cial and industrial work as 
opposed to residential work.  
They preferred doing commercial 
work; Denes described how reside
ntial work requires that em-
ployees work faster doing a lot of pipe work.  Denes and Kar-
bowski received some special training in performing commer-
cial electrical work.  On about
 January 2, 1998, Denes and 
Karbowski had a conversation with Ekstrom, who said that he 
did not have any more commercial work for them.  He said that 
he would let Denes and Karbowski make up their own mind if 
they wanted to stay with Re
spondent, but he had only residen-
tial work left.  Denes said that employee Bonta was still doing 
work on the Hair Cuttery projects, which was commercial 
work.  Ekstrom replied that he no longer had the Hair Cuttery 
work.  Ekstrom then said that he did not want to do any more 
commercial work because he was afraid of picket signs going 
up and he did not want to be affiliated with the Union at all.
49  The employees decided to continue to work for Respondent.  

However, thereafter Denes and 
Karbowski no longer performed 
commercial work but instead perfo
rmed only residential work.  
Denes admitted in his pretrial affidavit that since that time Re-
spondent™s work has ﬁmainlyﬂ b
een residential.  At some un-
specified time Karbowski asked 
Ekstrom whether another em-
ployee was still doing commercial work.  Ekstrom answered 
that the employee was finishing up few jobs at the Hair Cuttery. 
Employee Anthony Buono testified that he began working 
for Respondent around Christmas 1997 as an apprentice electri-cian.  He spends 75 percent of
 his time performing commercial 
work and has performed that work at Hair Cuttery locations. 
Employee James Bonta testifie
d that he was hired by Re-
spondent as an electrician in 
October and has spent about 90 
percent of his time performing commercial work, including at 
the Hair Cuttery locations since January 1998.  In December 
Bonta asked Ekstrom for a raise.  
Ekstrom replied that he had to 
wait until all of this blew over. 
 Bonta understood this to refer 
to the union matters.  In December Ekstrom told Bonta that by 
the first of the year he will have gotten rid of all the employees 
who had signed union cards.  In January 1998 Ekstrom told 
Bonta that he was going through the motions with the Union 
and that he was looking forwar
d to a decertific
ation election 
September 1, that he had gotte
n rid of all the employees who 
had signed cards, and that if the vote went his way he no longer 
would be union.  In mid-January 1998 Ekstrom told Bonta that 
he was going through the motions with the union and there was no way that he would sign a union 
contract.  He said that he  47 This conversation is based on the testimony of Denes.  The Gen-
eral Counsel does not allege that it was unlawful. 
48 This statement is covered by an 
allegation in the complaint.  These 
facts are based on the testimony of
 Bonta and Caddy, as generally 
corroborated by Karbowski. 
49 These statements are not specifically alleged in the complaint. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 334 was giving the Union such farfetched proposals that they would 
never be accepted.
50 On January 16, 1998, Ekstrom told Karbowski that his hands 
were tied concerning Karbowski™s health insurance and raise 
and that Karbowski should talk to Murphy.  Ekstrom also said 
that after negotiations he coul
d work something out with the 
employees and that he 
would always be nonunion.
51  At some 
unspecified time before Janua
ry 16, 1998, Karbowski and Ek-
strom were talking about the nego
tiations.  Ekstrom said that he 
just going through the motions until it ends in a year.
52 In mid to later January 1998, 
Denes and Karbowski had an-
other conversation with Ekstrom concerning the happenings 

with the Union.  During the conversation Ekstrom said that he 
was not going sign a union contract and that he waiting for the 
union negotiations to blow over.
53  Ekstrom also said that the 
employees were killing him on the residential work that they 
were performing.  By that Ekstrom meant that the employees 
were not working fast enough to get the work done on time.  He 
offered to lay them off.  Alt
hough the employees were not laid 
off at that time, they were laid off shortly thereafter.
54 Ekstrom testified that he inte
rviewed Denes for employment 
in around November 1996 and that during that interview he told 
Denes that Responde
nt was a nonunion company and had its 
own health insurance, dental, and vacation plans.  Ekstrom also 
told Denes during the interview 
that in years past Respondent 
had given out some large bonuses to employees according to 

the jobs that they had done and according to the amount of 
work that they had done.  Ekstrom testified that at the Decem-
ber 3 bargaining session, more 
described below, the matter of 
bonuses was discussed.  According to Ekstrom, Murphy said 
that as long as the bonuses did no
t exceed $100 he did not have 
a problem with it.  Th
is meeting is described more fully below. 
Ekstrom testified that he also interviewed Karbowski in 
about June 1997 and told him essentially the same thing con-
cerning Respondent™s benefits that
 he told Denes.  Ekstrom 
testified that in late January
 1998 Karbowski was doing resi-
dential work and Karbowski liked the work.  Ekstrom denied 
that he ever told Karbowski that he was waiting for the union 
negotiations to blow over and then if the Union did not work 
out, Respondent would take Karbowski back.  Ekstrom ex-
plained that he really did not want to lose Karbowski and Denes 
since they were his key workers. 
Ekstrom admitted that he transferred Denes and Karbowski 
from commercial work to residential work.  He testified that the 
reason he did so was because he did not have any commercial 
work at the time.  He testified that the Razny Jeweler™s job was 
                                                          
 50 These statements are covered by allegations in the complaint. 
51 None of these statements are specifically alleged to be unlawful in 
the complaint. 
52 This last statement is also not sp
ecifically alleged in the complaint.  
The facts in this paragraph are ba
sed on the testimony of Karbowski, 
who I conclude is a credible witness. 
53 This statement is not alleged to be unlawful in the complaint. 
54 The complaint initially alleged th
at the layoffs of Denes and Kar-
bowski were unlawful.  However, at the hearing the General Counsel 
withdrew that allegation of the complaint.  The facts set forth above are 
based on the testimony of Denes an
d Karbowski, who I conclude are 
credible witnesses concerning these events.  Respondent, in its brief, 
argues that I should not credit the testimony of Denes because it was 
contradicted by the testimony of 
Carl Guse, who Respondent describes 
as an unbiased former entrepreneur
.  As between Guse and Denes, 
based on my observation of the demea
nor of the witnesses, I conclude 
that the testimony of Denes is the more credible. 
completed in the week ending November 22, 1997.  However, a summary of records offered by
 Respondent shows that other 
commercial work continued after that time at sites such as the 

Red Roof Inn and the Hair Cutteries.  Ekstrom testified that 
Denes did do residential work in the past in November 1996 
during a time when there was no commercial work to do. 
Analysis 
The facts show that Respondent gave what employees per-
ceived to be a small Christmas bonus in 1997.  Ekstrom blamed 
this on the Union.  He claimed that the Union had told him to 
limit the monetary amount for th
e bonus to employees at bar-
gaining session.  I do not credit that rather incredible testimony; 
instead, I credit the testimony of
 Murphy concerning what oc-
curred at that bargaining session. 
 It follows that Respondent™s falsely blaming the Union for the size of the bonus was nothing 
more than an attempt to undermine the Union™s support.  This 
violates Section 8(a)(1).  
Atlantic Forest Products, 282 NLRB 
855 (1987); Truss-Span Co., 
236 NLRB 50 (1978).  Also as 
described, above, Ekstrom told Bonta that he could no get a 
raise until the union matter blew
 over.  By conditioning a raise 
for employees on the cessati
on of union activity, Respondent 
violated Section 8(a)(1).  Ekstrom also stated that by the first of 
the year, Respondent will have gotten rid of all the employees 

who had signed cards for the Union.  This threat to discharge 
union supporters violates Section 8(a)(1).  
Carry Cos., supra.  Ekstrom told an employee that he was going through he mo-
tions with the Union and looked fo
rward to the decertification.  
This statement that Responden
t was rendering the employees 
union activities futile by its unlaw
ful conduct violates Section 
8(a)(1).  Woodline, supra.  During that same conversation, Ek-
strom said that he had gotten ri
d of all the employees who had 
signed cards for the Union.  This statement also violates Sec-
tion 8(a)(1).  
Carry Cos., supra.  Later, Ekstrom again said that 
he was going through the motions with the Union and that he 
was giving the union proposals that it would never agree to.  
This expression of futility vi
olates Section 8(a)(1).  
Woodline, 
supra. Turning to the matter of the transfer of employees Denes and 
Karbowski from commercial work to residential work, I con-

clude that these employees regarded commercial work as pref-
erable.  Moreover, Ekstrom admitted that he regarded Denes 
and Karbowski as among his best employees.  The evidence 
shows that both employees supported the Union, and Respon-
dent knew or suspected this from the election results and the 
strike, among other things.  The evidence concerning Respon-
dent™s antiunion animus continues to grow.  Indeed. Ekstrom 
had threatened to get rid of 
all the employees who had sup-
ported the Union, and then later bragged that he had done so.  
This evidence is sufficient to 
show that the General Counsel 
has met its initial burden under 
Wright Line by showing that the 
transfer of Denes and Karbowski from commercial work to 
residential work was unlawful. 
Ekstrom contends that these employees were transferred be-
cause there was no more commercial work to be done.  I do not 
believe this testimony.  Instead, I credit the testimony of the 
employees described above that
 Respondent continued to per-
form commercial work.  Indeed, Respondent™s own records are 
not to the contrary.  The records show at most that there was a 
reduction in the amount of commercial work to be done that 
might have a justified a reduction in the amount of commercial 
work done by Denes and Karbowsk
i.  It does not explain the 
 EKSTROM ELECTRIC, INC. 335 complete reassignment.  I infer that this was an effort by Re-
spondent to rid itself of union supporters by making working 
conditions for them increasingly unpl
easant.  I conclude that by 
reassigning employees Denes and Karkbowski from commer-
cial to residential work, Respo
ndent violated Section 8(a)(3) 
and (1). 
13. Promise of apprentice school 
The General Counsel asserts that on January 18, 1998, Ek-
strom promised an employee that he would be sent to appren-
tice school if he no longer supported the Union.  The General 
Counsel does not address this allega
tion at all in his brief.  My 
review of the lengthy record in this case reveals that the only 
testimony that might shed light of the allegation was elicited by 
Respondent.  Ekstrom testified th
at at some point during the 
second or third week in December, after negotiations had bro-
ken down, he was approached by
 employee White who asked if 
a contract was not signed with 
the Union was there some type 
of alternative situation that w
ould permit him to attend school.  
Ekstrom stated that he replied 
that he had heard that another 
organization had an apprenticeship school and if negotiations broke down and they could not reach a contract with the Union, 
White might be able to attend th
at school.  White testified that 
Ekstrom told him that if negotia
tions were completed, attending 
apprentice school would probably be an option for him, but that 

this conversation occurred in 
January 1998.  I conclude that 
neither of these statements can reasonably be interpreted as 
violating the Act.  I shall dis
miss this allegation of the com-
plaint. 14. Richard Caddy 
The General Counsel alleges th
at Respondent unlawfully laid 
off and/or terminated employ
ee Richard Caddy on about Janu-
ary 16, 1998.  Caddy worked as an electrician for Respondent 
on two occasions, the most recent being from May 1997 to 
mid-January 1998.  Ekstrom hi
red Caddy and during his inter-
view in May 1997 Ekstrom told him that Respondent always 

had work and that there never was a time when Respondent did 
not have work.  While employed by Respondent, Caddy at-
tended union meetings and signed an authorization card.  On September 2, the day of the elec
tion, about 3-1/2 hours after the 
election, Caddy had a conversation with Ekstrom.  Ekstrom 
asked Caddy how the Union got to
 him; Caddy replied that he 
did not know what Ekstrom was talking about.  Ekstrom said 
that he did not believe Caddy and that he knew how Caddy had 
voted.  Caddy answered that he nobody gets to him and that he 
did what was best for himself and 
that his vote was a matter of 
personal choice.  Caddy also part
icipated in the 1-day strike 
against Respondent. 
Shortly after January 1, 1998, Caddy asked Ekstrom for a 
raise that Caddy felt he had been promised.  Ekstrom replied 
that Caddy would not receive a raise, because Murphy, Local 
461™s representative had told him and written a letter to him 
stating that he was not allowed to give raises.
55 At the bargaining session held
 on January 14, 1998, Respon-
dent advised the Union  by letter that it intended to lay off 
Caddy and employee Dale Jurgense
n.  Ekstrom asserted at that 
time that Caddy had been caught sleeping in a van and Jurgen-
sen was not a very good electric
ian.  Murphy then advised 
Caddy of his impending layoff.  On about January 16, 1998, 
                                                          
                                                           
55 Neither the statement nor the alleged failure to give the raise are 
specifically alleged in the complaint. 
Caddy wore a union hat to work and also posted a union sticker 
in the house that he was working on that day.  That same day 
Ekstrom came to site and asked White who was in charge of 
that jobsite.  White replied that
 he guessed that he was.  Ek-
strom said that it was time to lay somebody off and that Caddy 
should be that person.  White said that he was not going to do it because he did not want unfair labor practice charges against 
him.  Ekstrom said that he would give White a raise if White 
fired Caddy.  White again said, 
ﬁnoﬂ; he believed that Ekstrom was just joking about the raise since Union Agent Murphy al-
ready had told him that he was going to get a raise.  Caddy then 
walked in and Ekstrom told Caddy that it was time to lay him 
off because there was a lack of work.  Caddy asked if employ-
ees Denes and Karbowski were still working and Ekstrom said, 
ﬁyes.ﬂ  While this conversatio
n took place there was a union 
sticker on the wall in the kitchen they were talking.  Ekstrom 

took down the sticker and said, ﬁWe don™t advertise propa-
ganda in my fŠ house.ﬂ
56 The evidence shows that employees Anthony Buono, Jim 
Banta, Dale Jurgensen, Mike 
Wallace, and Joe, all of whom 
performed electrical work, had 
less seniority than Caddy but 
were not laid off before Caddy.  Also, at the time Caddy was 
laid off there was enough work remaining on the project for 
three employees for 2 days.
57 Respondent asserts that Caddy was laid off for lack of work.  
It points to the January 14, 1998 letter that it sent to the Union 
concerning this matter, and that it raised this matter at negotia-
tions with the Union and no object
ions were raised.  Ekstrom further testified that when Caddy was laid off he was working 
at a Red Roof Inn site installing parking light electrical fixtures.  
He explained that although empl
oyee Bonta had less seniority 
than Caddy, Bonta was working on a Hair Cutteries project that 
installing electrical fixtures and outlets inside of a facility that 
was being remodeled by a tenant.  Ekstrom testified that Bonta 
had 10 years™ experience and that Caddy had no knowledge of 
how to perform that type of work.  Here again I do not credit 
Ekstrom™s explanation.  I find it incredible that Respondent 
would hire someone as a journe
yman electrician, pay him at 
that rate, and then claim that the employee had no knowledge 

of how to install light fixtures or outlets. 
Analysis 
In assessing the legality of Caddy™s layoff, I do not consider 
the evidence of Caddy™s union activity on the day of his dis-
charge.  That activity occurred after he had been notified by the 
Union that he was going to be laid off.  It seems designed to 
buttress a case of unlawful discharge and thus does not support 
the General Counsel™s case.  However, other evidence shows 
that Caddy was a union supporte
r and Respondent knew this.  
Indeed, shortly after the election Ekstrom disclosed that he 

knew how Caddy voted and wanted to know how the Union got 
to him.  Ekstrom had threatened to get rid of all the union sup-
porters, and Caddy™s layoff appears to be a logical step in that 
 56 The General Counsel does not allege that these statements are un-
lawful, nor does the General Counsel argue that the removal of the 
sticker was unlawful.  Ekstrom ad
mitted that he removed a union 
sticker from the wall of the house that they were working on; he con-
tends that he said only that he told
 the employees that they could not 
have stuff like this in private homeowners™ houses. 
57 The facts set forth above are 
based on the testimony of Caddy, 
who I conclude is a credible witness, as well as the testimony of White, 
who I conclude testified truthfully concerning these matters. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 336 process.  Considering the strength 
of the antiunion animus that I 
have described above, I conclude that the evidence shows that 
the General Counsel has made his initial showing under 
Wright Line Caddy was unlawfully laid off. 
At the January 14, 1998 barg
aining session, Ekstrom as-
serted that Caddy had been caught sleeping in a van.  At the 

hearing, however, Respondent presented no evidence to support 
this contention.  This shifting explanation again served to un-
dermine Respondent™s case.  I al
so reject Respondent™s conten-
tion that Caddy was selected for 
layoff because the project that 
he had been working on had been completed.  As with the other 
alleged discriminatees, this 
does not explain why Respondent 
failed to send Caddy on to other sites.  Even assuming that 

there was a lack of work, I do not accept Ekstrom™s rather in-
credible explanation as to why he laid off Caddy instead of 
newly hired employees such as 
Bonta.  Respondent™s  general 
lack of work argument will be 
addressed below with the other 
layoffs. 
15. Dale Jurgensen 
The General Counsel alleges that Respondent unlawfully re-
duced the wages of employee Dale Jurgensen on about Decem-
ber 10, unlawfully reduced his overtime opportunities on about 
December 22, and unlawfully laid off and/or terminated him on 

about January 16, 1998.  Jurgensen worked for Respondent as 
an electrician from October 1997 to January 1998.  Ekstrom 
interviewed him on October 1. 
 During the interview Ekstrom 
asked Jurgensen how he felt about unions.  Jurgensen answered 
that he did not care for them.
58  In November, while at a jobsite, 
Jurgensen obtained an authorization card from Murphy and 
signed it.  Jurgensen also talked to other employees about the 
Union while at work. 
On about December 1 Jurgensen™s hourly wage rate was re-
duced from $20 to $15 per hour.  On about December 15 Jur-

gensen asked Ekstrom if he had made a mistake on his check 
because his rate had been reduced.  Ekstrom responded that 
there had not been a mistake and that Jurgensen™s rate had been 
lowered to $15.  He said that he was losing money and needed 
to do it and that Jurgensen was 
not working fast enough.  Jur-gensen asked for his paycheck and they went to Ekstrom™s 

truck where Ekstrom had the check.  While there Ekstrom 
asked if any union people had been around and Jurgensen said 
no.  Ekstrom then asked if Jurgensen had signed a union card 
and Jurgensen said that he had.
59 Sometime before Christmas while at a jobsite in North 
Aurora Jurgensen heard Ekstrom ask employee Jim Bonta if a 
union person had been around.  Bonta answered, ﬁyeah.ﬂ  Ek-
strom asked if Bonta had signed a card and Bonta answered that 
he had not despite the fact that Bonta had signed a card.
60 Ekstrom testified that during the December 3 bargaining ses-
sion, more fully described belo
w, Murphy complained that 
Jurgensen™s pay had been cut.  Ekstrom testified that he an-

swered that he had an agreement with Jurgensen that after 30 
days Jurgensen™s performance w
ould be reviewed because Ek-
strom was uncertain whether Jurgensen could do the job for the 
$20 per hour that Respondent was paying him.  Ekstrom 
                                                          
                                                           
58 The General Counsel alleges that this questioning is unlawful. 
59 The General Counsel does not allege that this questioning is un-
lawful. 60 The General Counsel does allege that
 this questioning is unlawful.  
These facts are based on the testimony of Bonta as generally corrobo-
rated by Jurgensen. 
claimed that this was a practice of his.  He explained to Murphy 
that he felt that Jurgensen could not do the job; that he had a 
very difficult time reading blueprints and was colorblind.
61  Ekstrom claimed that he had a conversation with Jurgensen and 

told him either he accept a $5 per-
hour cut in pay or be laid off, 
and Jurgensen opted for the cut in pay.  Ekstrom admitted that 
he never gave the Union notice of his intent to offer Jurgensen 
this option. 
Jurgensen testified that he had been working an average of 
about 5 to 6 hours a week overtime.  Time records for the pe-
riod November 13 to January 7, 1998, show that Jurgensen 
worked 5 hours overtime for the week dated November 20, 5 
hours for the week dated November 26, 11.5 hours for the week dated December 10, and 2.5 hou
rs for the week dated Decem-
ber 17.  Jurgensen testified that he had a conversation with 
Ekstrom when he was reporting his hours.  He reported that he 
had worked 42.5 hours and Ekst
rom asked where he had gotten 
the 2.5 hours.  Jurgensen explained that there was work that had 
to be done for the contractor and that he had no choice but to 
work the overtime.  Ekstrom told him not to work overtime.  
Jurgensen asked why and Ekstrom said that during that time of 
year they did not want to do any overtime.  Jurgensen denied 
that after he had worked the 11.5 hours overtime he was told by 
Ekstrom not to work overtime without permission. 
Employee Zych testified that
 he began working for Respon-
dent as an apprentice electric
ian around Christmas, 1997.  Since 
that time he has worked about 2 to 4 hours of overtime per 

month.  He stated that permission is not needed to work that 
overtime; if the employee needs to stay late to complete a pro-
ject overtime is paid.  Zych testified that it is permissible to 
work an hour or so to complete a project, but that Ekstrom must 
grant overtime on a Saturday on a 
project by project basis.  
Ekstrom testified that he spoke with Jurgensen in response to 

an occasion when Jurgensen worked a Saturday without per-
mission.  He states that he to
ld Jurgensen that he could not work on Saturdays and do whatever and whenever he wanted.  
According to Ekstrom, Jurgensen said, ﬁAll right, I under-stand.ﬂ  Ekstrom also says that he told Jurgensen that if he 
needed to work an hour to finish a job, that was fine, but no-
body was working Saturdays and things were getting slow. 
On Jurgensen™s last day of em
ployment with Respondent he 
was told by another employee that
 Ekstrom wanted him to call.  
That night after work Jurgensen called Ekstrom and was told 

that he was laid off.  Ekstro
m gave no reason nor did Jurgensen 
ask for a reason.  Jurgensen admitted that near the time he was 
terminated employee White worked with him on a project and 
White had to redo much of the work that he had done.  Jurgen-
sen™s explanation was that Whit
e did not understand his method 
of piping just as he sometimes
 does not understand the method 
used by other electricians.  Ju
rgensen denied that employee 
Sivek was also correcting his work
.  Jurgensen also denied that 
he was colorblind; at the hearing he showed that he was able to 
select wires by color.  He also denied that he ever told em-
ployee White that he was colorblind.  Jurgensen also com-
plained that his productivity was impaired due to the fact that 
Ekstrom had supplied him with a defective generator. 
White testified concerning errors that he felt Jurgensen 
committed while working on one house in about December, 
1997 and another house about 2 weeks later.  He told Ekstrom 
about the errors Jurgensen made in the first house, Ekstrom 
 61 The ability to recognize colors is essential in connecting wires. 
 EKSTROM ELECTRIC, INC. 337 talked to Jurgensen about the matter, who apparently admitted 
the error and promised to do better in the future.  White also 
reported the error at the second house to Ekstrom, but White 
did not recall Ekstrom™s response. 
Analysis 
The questioning of Jurgensen™s union sentiments during his 
employment interview by Ekstro
m violated Section 8(a)(1).  
American Signcrafters, supra.  Likewise, the questioning of 

Bonta concerning whether he had signed a union card, under 
the totality of circumstances, violated Section 8(a)(1).  
Sunny-vale, 
supra. As indicated, Jurgensen™s wage
 rate was reduced from $20 to 
$15 per hour.  By that time Jurgensen had signed a card for the 
Union. When Jurgensen asked Ekstrom about the reduction, 
one of the reasons he was give
n was that Respondent was los-
ing money.  There is no evidence
 in the record to support that 
assertion.  Another reason given was that Jurgensen was color-
blind.  When I asked Ekstrom at the hearing why he would 

retain a colorblind electrician and at the same time complain 
about the matter, Ekstrom answer
ed that he assigned Jurgensen 
to work that just involved bending conduits.  Ekstrom said that 
his information concerning Jurgensen™s color blindness came 
from two other employees.  I set forth this testimony in detail 
here to give an example of why I have decided not to credit 
Ekstrom™s testimony.  First, I c
onclude that Jurgensen is not 
colorblind, as he amply demonstrated in the hearing.  If Ek-
strom was genuinely c
oncerned about Jurgensen™s ability in this 
regard, he could just as easily te
sted it and he would have dis-
covered that his concerns were 
unjustified.  Yet Ekstrom would 
have one believe that the absence of the ability to recognize 

colors would lead him to merely reduce the pay of an electri-
cian.  Ekstrom also asserted that Jurgensen could not read blue-
prints and that was a reason why 
his pay was cut.  I discredit 
that assertion; it is unsupported 
by any credible evidence.  Ek-
strom asserted that he had an arrangement with Jurgensen that 
Jurgensen™s performance would be reviewed to see if he de-
served the $20 per hour.  I do not credit that testimony either.  I 
infer from the shifting and rather incredible reasons given for 
cutting Jurgensen™s pay, that the real reason was an unlawful 
one.  That unlawful reason was that Jurgensen had signed a 
card for the Union.  Indeed, on the very occasion that Jurgensen 
asked why his pay had been cut,
 Ekstrom confirmed his appar-ent belief that Jurgensen had in
 fact signed a union card.  Fur-
thermore, a pattern has developed, as described above, where 
Respondent worsened working conditions of employees in an 
effort to undermine their support for the Union and get rid of 
the union supporters.  I conclude that evidence shows that the 
General Counsel has established 
that reduction of Jurgensen™s rate of pay violated Section 8(a)(3) and (1). 
Turning to the reduction of overtime, records show that Jur-
gensen had worked overtime with some degree of regularity.  I 
credit Jurgensen™s testimony that
 he was told that he no longer could work any overtime; I disc
redit Ekstrom™s explanation.  
Thus, contrary to practice, Ju
rgensen was precluded from work-
ing all overtime.  By this time 
Jurgensen had had his pay rate 
unlawfully reduced, Ekstrom had confirmed his belief that Jur-
gensen had signed a card to support the Union.  These facts 
show a continuing pattern of unlawful conduct, and I conclude 
by precluding Jurgensen from 
working overtime, Respondent violated Section 8(a)(3) and (1). 
Finally, turning to Jurgensen™s layoff, the same facts de-
scribed above are sufficient to 
show that the General Counsel has met his initial burden under Wright Line Jurgensen™s layoff 
was unlawful.  Respondent argu
ments that Jurgensen was se-lected for layoff because he colorblind has already been re-
jected.  Nor is their any eviden
ce to support the contention that 
Jurgensen was unable to read blueprints.  Turning to the argu-
ment that Jurgensen was selected for layoff because he made 
mistakes at work, Jurgensen admitted that his work had too be 
redone.  However, this fact alon
e is insufficient to meet Re-
spondent™s burden, since it must show not only that the alleged 
discriminatee made a mistake, bu
t that it would have selected 
the alleged discriminatee for layoff because of that reason even 
in the absence of union activity.
  Respondent had failed to do 
so. 
16. Peter Sivek 
The General Counsel alleges that Respondent unlawfully 
discharged employee Peter Sive
k on about February 6, 1998.  
Sivek worked for Respondent from April 1996 until February 
1998.  Sivek signed a union card
 and attended union meetings 
before the election.  The Friday before the election on Septem-
ber 2, Ekstrom told employee White that he thought six em-
ployees were going to vote for him without knowing how 

White or Sivek were going to vote.62  As indicated, the election 
results ultimately showed that all but one employee voted for 
the Union.  Sivek joined the 1-day strike described above.  In 
November Sivek and Ekstrom 
had a conversation about the 
union negotiations.  During that
 conversation Sivek asked if 
Ekstrom was going to sign a uni
on contract and Ekstrom said 
that he was not going to.
63  In December Sivek began wearing a union shirt and cap to work.  In the beginning of January 1998, 
Ekstrom told White that he wa
s going to kick Sivek™s ﬁassﬂ 
because Sivek was wearing a union T-shirt that day.
64  A few 
days later Ekstrom asked White 
whether Sivek had changed his 
attitude.  White understood this to mean whether Sivek contin-ues to wear a union T-shirt.  White answered that Sivek had 
not.65  Ekstrom told employee White more than once that he 
was going through the motions with the union negotiations and 
that he would not sign a union c
ontract.  Ekstrom specifically 
told this to White on January 21, 1998, the day White gave an 
affidavit to the Board.
66 About 2 weeks before Sivek™s termination he received a $2 
per hour raise from Ekstrom.  On
 January 26, 1998, while at a 
jobsite, Ekstrom asked Bonta if Si
vek had been at the job and if 
                                                          
 62 These facts are based on the affidavit given by White.  I conclude 
that the statement contained in the affidavit is credible and that White™s 
attempt at the hearing to detract from the statement is not.  The General 
Counsel does not allege that this statement is unlawful. 
63 This statement is not specifically alleged in the complaint. 
64 I do not credit White™s testimony that Ekstrom was joking when 
he made this remark. Nor do I credit Ekstrom™s testimony that what he 
actually said was that someone needs to kick Sivek in the ﬁassﬂ to get-
ting him moving, explaining that he
 was very unhappy with Sivek™s 
ﬁattitudeﬂ and the amount of work that
 he was producing after the elec-
tion. The General Counsel alleges th
at this statement was unlawful. 
65 These facts are based on the testimony and pretrial affidavit of 
White.  The General Counsel does not allege that this statement is 
unlawful. 
66 These facts are again based on White™s pretrial affidavit, for rea-
sons previously indicated.  I again do not credit White™s unconvincing 

attempt at the hearing to change th
e facts.  The General Counsel does 
not allege that these statements independently violated the Act. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 338 he was on time and was doing his job.  Bonta answered, ﬁyes.ﬂ  
Ekstrom then asked if Hutchinson had been at the site, because 
if so that meant that Sivek had called Hutchinson and told him 
where the site was located.  Later that same day there was a 
discussion concerning a union bumpe
r sticker that Hutchinson 
had put on one of Respondent™s trucks.  The bumper sticker was red and white and read Proud to be Union; it also had the 
Local union symbol.  Ekstrom ripped the sticker from the truck 
and asked Bonta who put the sticker on the truck.  Bonta re-
plied that he did not know.  Then Ekstrom asked Bonta if Sivek 
had put the bumper sticker on the truck, and Bonta answered, 
ﬁno.ﬂ  A photograph of the truck taken around that time shows 
that a sticker advertising for Kl
ein Tools appears near the union 
bumper sticker.
67  In early February Ekstrom told employee 
Buono on two occasions that Sivek™s time was coming short 
and that Sivek was on thin ice.  Buono understood this to refer 
to the fact that Sivek was alwa
ys wearing union paraphernalia 
such as cap or T-shirt to work and had a union sticker displayed 
in his car at all times that he was on the job.
68 On February 6, 1998, at about 
2 p.m., Hutchinson visited the 
worksite known as Stonebribge where Sivek, among other em-
ployees, was working.  Sivek 
was again wearing a union cap 
and T-shirt.  Ekstrom was also working on the site at that time.  
While Hutchinson was in front of the site employee Matt White 
walked out of the house where the employees were working; 
White was bringing material and tools from the site to Ek-
strom™s truck.  White shook Hutc
hinson™s hand and said that he 
and Ekstrom were going to be leaving soon to go to another 
work location, and that Ekstro
m was not happy that Hutchinson 
was sitting in front of the site.
69  White went back into the 
house.  A few minutes later Si
vek came out of the house and 
approached Hutchinson™s car, where they conversed for about 3 
or 4 minutes.  During the course of that conversation, Ekstrom 
twice stuck his head out of the door and shouted that Sivek 
should go back in the house.  Sivek turned around and replied 
that he would.  After about 30 more seconds, Sivek returned to 
work.  Sivek then apologized to Ekstrom and later told him that 
he would work 5 minutes later to make up for the time he spent 

talking with Hutchinson.  Late
r that day Ekstrom handed Sivek 
his paychecks and told him that he was fired.  Sivek denied that 
he told Ekstrom to go mind his own business when he was told 
to return to work that day.
70                                                           
                                                                                             
67 The removal of the bumper sticker 
is not alleged to be unlawful.  
These facts are based on a composite 
of the testimony of Bonta, Buono 
and Sivek, which I credit.  Ekstrom 
did not deny this testimony.  In-
stead, he testified that Respondent 
did not allow any bumper stickers on 
its vehicles, and that the only thing displayed on the vehicles, other than 
Respondent™s own name, was a partial decal that had not been com-
pletely scraped off.  As indicat
ed above, the photographic evidence, 
offered after Ekstrom™s testimony, contradicts that testimony. 
68 These facts are based on the credible testimony of Buono. 
69 This conversation was not received into evidence for the truth of 
the matter asserted therein; it 
is hearsay to that extent. 
70 These facts are based on the testim
ony of Sivek, and to the extent 
not inconsistent with Sivek™s testimon
y™s, the testimony of Hutchinson.  
I conclude that Sivek was a credible
 witness and that Hutchinson, al-
though less credible than Sivek, was 
nonetheless more credible than the 
witnesses presented by Respondent.  
I note that Buono™s testimony also 
corroborated Sivek™s concerning the 
length of time Sivek spoke with 
Hutchinson.  I have considered Bean
™s testimony that Sivek™s conversa-
tion with Hutchinson may have lasted 
15 to 20 minutes; I conclude that 
this is an exaggeration; Bean himsel
f later answered in response to my 
questions that the conversation lasted
 ﬁmaybe five, ten minutes.ﬂ  His 
Ekstrom testified that it was necessary to get the work done 
that Friday afternoon because it was going to be inspected that 
afternoon.  At between 1:30 and 
2 p.m. Hutchinson arrived at the site Sivek approached Hutc
hinson and started talking to 
him.  Ekstrom waited 2 or 3 mi
nutes and then stuck his head 
out the front door and told Sivek to come back to work, the 
house had to be done.  Sivek told him to mind his own busi-
ness.  Ekstrom waited another 
minute or two and again told 
Sivek to get back to work.  Si
vek replied that he was on per-
sonal business.  After another 5 to 10 minutes later Sivek came back to work.  Later that day Ekstrom left the site and called his 
office and had Sivek™s paycheck prepared.  Ekstrom returned to 
the site at which time Sivek told Ekstrom that he was going to 
work an extra 5 minutes to make up for the time he was talking 
to Hutchinson.  Ekstrom told hi
m not to bother, that he was fired.  Ekstrom stated that he 
never had an employee talk back 
to him in that manner before.  I do not credit this testimony to 
the extent that it is inconsistent
 with that of Sivek™s, as de-scribed above. Respondent also presented the 
testimony of em
ployee Zach-
ary Zych, who testified that after the election he worked at a 
jobsite with Sivek.  Zych te
stified that Sivek was standing 
around for about 10 to 15 minutes and that Zych asked for help 
but Sivek refused.  It is difficult to gather what Respondent was 
attempting to prove by this evidence, since Ekstrom himself 

contends that Sivek was fired due to the events described in the 
preceding paragraphs and made no mention, either to Sivek at 

the time of his discharge or at the hearing, that the incident 
described by Zych played any part in Sivek™s discharge. 
Continuing with the facts even after the discharge of the last 
alleged discriminatee, at some unspecified time after February 
6, 1998, Ekstrom asked employee Anthony Buono if the Hut-
chinson had called Buono™s house.  Buono said, ﬁno.ﬂ  Ekstrom 
said that Buono could talk to Hutchinson if he wanted but he 
did not have to.  On another occasion Ekstrom again asked 
Buono if Hutchinson had called.  Buono answered that he had 

not talked to Hutchinson.
71 Analysis 
As stated above, Ekstrom threatened to kick Sivek™s ﬁass,ﬂ because he was wearing a union T-shirt at work.  This threat of 
bodily harm violates Section 8(a)(1).  
Genesee Family Restau-
rant, supra. Turning to the matter of the discharge, the evidence shows 
that Sivek was a supporter of the Union, and Respondent knew this.  Respondent was hostile towa
rd that activity, as witnesses 
by the increasing list on unfair labor practices that it has com-
mitted.  Sivek himself was the direct target of unlawful con-
duct.  This evidence is suffici
ent to show that the General 
Counsel has met his initial burden under 
Wright Line.  testimony appears tilted.  I have also
 considered the testimony of White 
on this matter; for reasons explained elsewhere in this decision I do not 
find him to be a credible witness. 
71 Neither of these conversations is alleged to be unlawful in the 
complaint.  These conversations are based on the testimony of Buono.  

I note that Respondent currently employs Buono.  I further note that 
Buono testified under subpoena from th
e General Counsel even after he 
had a conversation with Ekstrom about whether he had been subpoe-
naed and during which Ekstrom made reference to Buono™s job and 
continued employment w
ith Respondent.  Finally, Buono is not alleged 
to be a discriminatee and otherwis
e has little apparent motive to fabri-
cate his testimony.  Also consideri
ng demeanor, I conclude that Buono 
is a credible witness. 
 EKSTROM ELECTRIC, INC. 339 Respondent contends that Sive
k was discharged, because he 
was defiant when he was instructed to return to work after talk-
ing with Hutchinson during working time.  Although I have not 
credited Ekstrom™s version of the events of that day, the facts 
do show that Sivek engaged in a more than momentary conver-
sation with Hutchinson during working time.  Since working 
time is work, Sivek had no legal right under the Act to do so. I 
also consider the fact that Sivek did not immediately return to 
work when instructed to do so but continued to talk to Hutchin-
son for a short period of time, thereby displaying a defiant atti-
tude toward the instructions fro
m his employer.  In sum, Re-
spondent presents a s
ubstantial case in s
upport of its argument 
that Sivek would have been fire
d even absent his union activity. 
However, I conclude that Ekstrom was more concerned with 
who Sivek was speaking to rather than the several minutes 
taken from working time.  I also consider the fact that Sivek 

immediately apologized to Ekst
rom for his conduct and offered 
to work the time he had spent talking to Hutchinson.  I note that 
there is no evidence that Sivek had engaged in a pattern of this 
type of conduct. 
 Respondent cites American Automatic Sprin-
kler, 
323 NLRB 920 (1997), as support for its argument that 
Sivek was lawfully terminated.  However, that case is factually 
distinguishable.  There the Board concluded that the alleged 
discriminatee had left work early under circumstances that 
showed a defiant insistence 
on doing so.  Here, Sivek stopped working for only several minutes
, and promptly apologized to 
Ekstrom for his conduct and offere
d to work later to make up 
the time.  This hardly amounts 
to defiant insistence.  Under 
these circumstances I 
conclude that Respondent has not shown 
that it would have discharged
 Sivek even absent his union ac-
tivity.  Respondent therefore viol
ated Section 8(a)(3) and (1) by 
discharging Sivek. 
17. Lack of work 
Respondent contends that Sutt
er, Hartman, Sidbeck, Caddy, 
and Jurgensen were laid off due to a lack of work.  Concerning 
Respondent™s hiring pattern around the time of the layoffs, 
employee Jim Bonta was hired as an electrician at some un-
specified time in October 1997; he responded to a help wanted 
advertisement in a local newspa
per.  Ekstrom explained that 
when he hired Bonta Respondent was just starting to get into its 
busiest time of the year and it had a lot of jobs going on and 
needed manpower.  Particularly Razny Jeweler™s wanted to 
open up before Thanksgiving.  Anthony Buono was hired as an 
apprentice electrician around Ch
ristmas.  In about January 1998 
and again in early March 1998 Ek
strom asked employee Bonta 
if he knew anyone that needed work.  Bonta said, ﬁno.ﬂ 
Ekstrom admitted that during the period August and Sep-
tember 1997, Respondent employed about 10 or 11 electricians.  
Near the end of October Respondent hired three employees; 
Bonta, Wallace, and Zimba.  A
ccording to Bonta, when he was hired in October, Respondent empl
oyed about nine electricians.  
In early December 1997 Respondent hired employee Buono.  
At that time Ekstrom did not recall from layoff any of the em-
ployees that had been recently laid off.
72  At the time Bonta 
testified on April 2, 1998, Respondent employed only three 
electricians.  On May 26, 1998
, Respondent hired another elec-
trician.  None of the laid off employees have been recalled. 
                                                          
 72 I do not credit Ekstrom™s testimony 
that the reason he failed to do 
so was because he had heard that the laid-off employees had found 
other work. 
Ekstrom also testified that 
employee Buono was hired as a 
favor to Buono™s cousin, Bonta. 
 Ekstrom explained that Bonta said that Buono was out of a job, and he really wanted to be-
come an electrician.  Ekstrom agreed to hire Buono at the rate 
of $8 per hour.  Ekstrom never in
terviewed Buono.  He testified 
that Buono works as a trainee for laborer doing whatever work 

needs to be done.  Ekstrom also explained that Chaz Glazer is a 
high school student who works pa
rt time for Respondent after school about 3 hours per day. 
 Glazer makes deliveries and 
works with the other employees so he can learn the trade.  I do 
not credit this testimony.  Inst
ead, I credit the testimony of 
Buono that he works as an electrician. 
Ekstrom explained the relati
onship between Respondent and 
the Hair Cutteries projects.  
Respondent has a contract to do 
work at those sites with a firm 
named Affinity.  
Hair Cutteries 
notifies Affinity when they obtain a lease and then Affinity 
schedules the trades to make the improvements on the space 
leased by Hair Cutteries.  Respondent usually gets about 2 or 3 
days™ notice. 
A summary of records shows the following: 
      
HOURS WORKED
                       
WEEK ENDING 
367     8/2/97 
267     8/9/97 
319    8/16/97 
358    8/23/97 
355    8/30/97 
308      9/6/97 
353    9/13/97 
322    9/20/97 
446    9/27/97 
356    10/3/97 
343  10/11/97 
266  10/17/97 
551  10/26/97 
762    11/1/97 
462    11/8/97 
469  11/15/97 
385  11/22/97 
393  11/29/97 
396    12/6/97 
473  12/14/97 
420  12/20/97 
166  12/26/97 
229      1/3/98 
 77    1/10/98 
319    1/16/98 
320    1/23/98 
251    1/30/98 
 Analysis 
Respondent™s argument of lack of work does not withstand 
scrutiny.  During the very period of time that it was laying off 
the alleged discriminatees, it 
was hiring new employees.  This 
is inconsistent with the argument that it had no work for em-
ployees to perform.  Moreover, an examination of the summa-
ries relied on by Respondent do
 not support its contention.  
They show that the hours worked by employees before the time 
the alleged discriminatees were 
laid off are approximately the 
hours worked after the layoffs.  The exception to this occurred 

around the holidays, for a low point, and during the Razny Jew-
eler was busy time, for a high point.  These summaries are also 
important for what they do not show.  For example, there is no 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 340 breakdown of how many of the hours worked were overtime 
hours.  Overtime hours can be reduced without the need of any 
layoff. 
Also important is the fact that, as set forth above, Respon-
dent had assured the employees 
that in the absence of a union 
they had been able to work year round.  There is no explanation 
in the record as to why that was not possible after the employ-
ees had selected the Union.  Notable by their absence are any 
records to show that in the 
past Respondent engaged in the 
number of layoffs at the times 
it did here after the employees 
selected the Union.  Nor is their any credible explanation as to 
why Respondent continued to hire new employees instead of 
recalling its own experienced employees from layoff. 
Under these circumstances, I conclude that Respondent has 
failed to show that it would have laid off Sutter, Hartman, Sid-
beck, Caddy, and Jurgensen even if they had not supported the 
Union.  Having already determ
ined above that the General 
Counsel has met his initial burde
n of showing that these em-
ployees were unlawfully laid, it
 follows that Respondent vio-lated Section 8(a)(3) and (1) by
 laying off Sutter, Hartman, 
Sidbeck, Caddy, and Jurgensen.  During the compliance stage 
of this case Respondent will be given the opportunity to show 
that it would have lawfully la
id off these employees at some 
point after their unlawful layoff. 
C. The 8(a)(5) Allegations
 The General Counsel alleges th
at Respondent violated Sec-
tion 8(a)(5) in several respects.  First, Respondent is alleged to 
have unlawfully refused to prov
ide relevant information to the 
Union, and unlawfully delayed in 
providing such information to 
the Union.  Next, Respondent is charged with making unilateral changes in terms and conditi
ons of employment, including 
specifically laying off employees,
 reducing the wages of em-
ployees, withdrawing the use of 
company vehicles for employ-
ees, reducing the overtime opportun
ities for an employee, and 
transferring employees from comme
rcial worksites to residen-
tial worksites.  As described 
above, this same conduct is al-
leged to be violative of Section 
8(a)(3).  Finally, Respondent is 
alleged to have refused to bargain in good faith. 
As indicated above, the Union was certified as the collective-
bargaining representative of the employees on September 17.  
The parties thereafter met on five occasions to discuss a con-
tract.  The first meeting was November 5.
73  Present for the 
Union were Murphy and Gerry 
Branson, business manager for Local 461.  Present for Respondent were Ekstrom and Dick 
Howard.  Howard is a 
retired school administrator with experi-
ence in collective bargaining.  The first matter of substance at 
this meeting was raised by Ekstrom, who said that work was 
slowing down and he possibly was going to have a layoff. He 
mentioned the names of employ
ees White, Hartman, Adams, 
and Sidbeck.  Murphy asked why 
these persons were selected, 
and Ekstrom answered that Ha
rtman was dangerous, White did 
not show up for work on a Saturday, and Adams missed time.  

Ekstrom also said that Hartman 
would not work overtime.  At that point Murphy said that 
maybe Hartman would not work 
overtime because Respondent did not pay time and a half.  
Murphy asked what procedure Respondent used for layoffs, and 
Ekstrom said it was by jobsite except for his better employees.  
Murphy asked what job the employees were working on, and 
                                                          
 73 At times Respondent refers to this as meeting as occurring on No-
vember 4. 
Ekstrom named the site as Razn
y Jeweler.  Murphy knew from 
past conversations with employees Denes, Ka
rbowski, and Zych that they also were working on that site, so he asked about 
them.  Ekstrom said that those three persons were his key per-
sonnel and would not be laid off. 
Murphy orally requested cert
ain information and Ekstrom told him to put it in writing.  Ekstrom indicated that he was not 
interested in signing the standard agreement, so Murphy handed 
him a 22-page contract proposal. 
 The proposal consisted of the 
standard agreement, except that the journeyman rate and certain 
fringe benefits were higher in th
e proposal than in the standard 
contract.  The proposed contract
 was for a 6-month term expir-
ing at the same time the standard agreement would expire.  
Murphy advised Ekstrom to ignore certain prefatory language 
from in the proposal that was carried over from the standard 
agreement.  Murphy asked that
 they review the proposal, and 
Ekstrom said that they would do so.  Before the meeting ended 

Ekstrom said that he wanted to remind the Union that there 
might be layoffs the coming Friday or the following Friday, and 
he named again the three empl
oyees and this time added the 
name of Sutter.  Murphy complained that three of the employ-
ees were involved in an unfair labor charge that had been filed; 
he asked if this was retribution.  Ekstrom said, ﬁno,ﬂ and 
claimed that Sutter had cost him five contractors.  Murphy said 
that employees had 
Weingarten rights and suggested that a 
representative be present when
 Respondent disciplined unit 
employees.  During this meeting Ekstrom asked the Union how 
it would classify Respondent™s em
ployees in terms of who was 
an apprentice and who was a journeyman.  This was of signifi-
cance for several reasons, includ
ing the wage rate that Respon-
dent would have to pay to those employees.  Murphy responded 

that the Union needed Ekstrom™s input on that matter since he 
knew the qualifications of the em
ployees.  Ekstrom also said 
that employee Caddy had said th
at he expected to be making 
$27.50 per hour.  Murphy replied that he did not know where 
Caddy got that figure from.  Ekstrom also asked if employee 
Denes had been told that he would be making $31.50 per hour.  
Murphy again said that he did not know where the employee 
got that figure from.  During this meeting Ekstrom asked for 
information regarding the Union™
s wage packages, benefits, and 
layoff procedures. 
Prior to the next meeting the Un
ion sent Respondent a letter 
dated November 7 that requested information.  Among the items requested in the letter were a list of all employees in the 
collective-bargaining unit: names, addresses, and a complete 
list of all current and future jobsite locations.  Also requested 
was existing company practices 
and policies relating to fringe 
benefits (if you have such poli
cies and practices in written 
form, a copy would be helpful) su
ch as: Insurance now in effect 
(if in booklet form, a copy would be helpful), benefits to em-
ployee, dependents, cost per employee, if any, etc. 
On November 12, 1997, Responde
nt sent the Union a letter 
that stated: 
 This letter is being written to make yet another request for the 
information mentioned at the meeting with Rich Murphy and 
Jerry Branson on Tuesday, Nov. 4, [sic] 1997 regarding wage 
packages, Benefits, and laying 
off procedures as per Union 
Guidelines. We will expect that information to be faxed to us 
previous to the Scheduled meeting of Nov. 13, 1997 at 2:00 
p.m. at our office at 106 N. Raddan
t, Batavia, IL by at least 4 
hours so that we may look it over and proceed with negotia-

tions properly informed. 
 EKSTROM ELECTRIC, INC. 341  That same day, at 8:29 a.m.
 the Union faxed Respondent the 
following statement: ﬁThe answer
 to your question about Lay-
off Order of a Company is as stated in the Proposed letter on 
page 14, Section 4.20 Subsection 
A.  I hope this will cover any 
question on layoff order for you.ﬂ  
Another letter sent with the 
fax stated, ﬁWages for your em
ployees were predetermined 
before the election and can not be ch
anged before we negotiate 
specifically about wages.  Hopefully this answers your concern 
on this matter.  Please feel free to contact this office if you have 
further concerns.ﬂ The next meeting was held on November 13.  Murphy 
opened the meeting by requesting 
the information specified in 
the letter he had sent, and the parties reviewed the letter.  Mur-
phy asked for the list of employ
ees.  In response Ekstrom gave 
him the pay stubs for the current pay period of Adams, Bate-

man, Bonta, Caddy, Dunaway, 
Denes, Glaser, Ekstrom, Kar-
bowski, Sidbeck, Wallace, Sivek,
 White, and Zych.  The stubs 
did not contain the employees™ a
ddresses.  Murphy pointed this 
out to Ekstrom, who replied that the Union did not request the 

addresses.  Murphy showed Ekstrom the letter that specifically 
requested addresses, and Ekstro
m said, ﬁWell, I gave you pay 
stubs.ﬂ  Next Murphy asked about employees Eric Kanish and 

Dale Jurgensen.  Ekstrom said that Kanish had not worked that 
week and he did not respond concerning Jurgensen.
74  Murphy 
then asked for a list of jobsites.  Ekstrom handed Murphy a 
single sheet of yellow line paper that stated: 
 Jobs: Razny Jewelers 
Red Roof Inn Hair Cuttery 
 Murphy complained that this was not what he asked for.  He 
claimed that he had asked for addr
esses.  He said that two of 
the businesses were franchises w
ith various locations and he could not tell what locations were
 involved.  Murphy also asked 
about residential work.  Ekstrom responded that residential 

work was slowing down and was all but over.  However, a 
summary of records prepared by Respondent clearly shows that 
Respondent was performing work at more sites than those listed 
above.  Murphy asked for any insurance information and Ek-
strom handed him copies of Respondent™s dental insurance and life insurance policies.  Murphy asked for any layoff procedure, 

and Ekstrom said that he did not have one.  Ekstrom asked for 
the Union™s layoff policy, and Murphy said that it was in their 
contract proposal.  Murphy aske
d about employee Sidbeck, and 
Ekstrom said that he no longer works for Respondent, that he 
had been laid off a few days ago.  They then discussed other 
matters contained in the Union™s information request.  Ekstrom 
then asked for a list of all employees who were members of the 
Union.  Branson replied that the Union could not provide that 
information since its membership lists were private.  Howard 
said, ﬁCome on, that™s public knowledge.ﬂ  The Union refused 
to give that information. 
The parties then reviewed th
e Union™s proposal, and Re-
spondent agreed to certain provi
sions and rejected others.  
                                                          
                                                           
74 As described above, the General 
Counsel introduced into evidence 
certain time records in support of 
the allegation that Jurgensen was 
unlawfully denied overtime.  One of the documents is a pay stub for 
Jurgensen for the same period as 
the other employees listed above. 
There is no explanation in the record concerning why Respondent 
failed to provide the Union 
with this information. 
Among the proposals accepted by Respondent were no strike, 
no-lockout, management rights, 
bonding, most-favored nations, 
recognition, code adherence, em
ployee responsibility for im-
proper workmanship, union access, production, journeyman™s 
obligation to provide certain tool
s, employer obligation to fur-
nish other tools, union security, subletting or assigning work, payday, travel time, check off for working dues, reporting pay, 
layoff notice and pay, ﬁIBEW assistance,ﬂ working employer, 
and substantially all of the sa
fety language.  Among the provi-
sions rejected by Respondent we
re a grievance procedure, a 
union label, transportation for em
ployees who change jobsites 
during working hours, a prohibition on employee use of per-
sonal conveyance to transport Re
spondent™s tools or materials, appointment of foremen and ge
neral foremen, notice to Re-
spondent in the event that unit employees engage in a sympathy 
strike, division of work by a joint committee in the event of a 
curtailment of unit work, and or
der of layoff.  Respondent re-
jected the proposal for the crea
tion of a labor management co-
operation committee.  Respondent 
accepted arbitration, except 
that the F.M.C.S. would provide the arbitrator instead of a 

council as proposed by the Uni
on.  It accepted the Union™s 
proposal concerning apprenticeship and training except those 

provisions prohibiting apprentices working alone and appren-
tice to journeymen ratio.
75  The parties disagreed concerning 
the overtime provisions; Ekstrom proposed that overtime rate commence after 40 hours of work.  Concerning wages, the 
Union proposed that journeymen receive $31.85 per hour and 
apprentices receive stated percentages of the journeyman rate 
based on hours worked by the apprentice.  For example, an 
apprentice with 1001Š2000 hours™ experience would receive 
45 percent of the journeyman™s ra
te.  Respondent agreed to the 
apprentice percentages, but it reject
ed the journeyman™s rate.  It 
rejected the Union™s language that the Union be the sole and 
exclusive source of referral of 
applicants to Respondent and 
instead proposed that the Union be given 24-hour notice and 

that after that time Respondent could hire from whatever 

source; Respondent agreed to other provisions in the Union™s 
referral proposals.  Respondent rejected the Union™s proposals 
for contributions to the Union™s funds for health and welfare, 

industry, pension, labor manage
ment, and administrative main-
tenance; it also did not agree 
to deduct from employees certain 
amount for employees™ vacation fund and working dues.  It 
rejected proposals concerning colle
ction and audit.  Respondent agreed to the Union™s proposal concerning contributions to the 

JATC Fund.  Concerning the Union™s proposal on substance 
abuse, Respondent requested a copy of the substance abuse 
policy.  Respondent proposed that the Union™s language con-
cerning stewards be modified to i
ndicate that stewards were to 
be selected from Respondent's wo
rk force.  Respondent also 
suggested modified language for the Union™s proposal concern-
ing hours of work.  Finally, Respondent proposed that the con-
tract run until December 31, 1998, instead of May 31, 1998, as 
suggested by the Union.  Near the end of the meeting Murphy 
said that since the Union had not received all the information 
that it had requested, and be
cause language in the disputed 
provisions could impact on the provisions Respondent had accepted, nothing was final until all issues were resolved.  Dur-
ing the meeting Ekstrom asked fo
r the information specified in 
the November 12 letter to the Union, and Murphy said that the 
information was contained 
in the Union™s proposals. 
 75 The parties discussed a side 
letter to resolve this issue. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 342 On November 18, 1997, Murphy
 sent Respondent a lengthy 
request for information coveri
ng seven pages.  Among other 
things, the Union requested the na
me, address, and date of hire 
of employees in the unit, adding that the payroll stubs previ-
ously provided by Respondent doe
s not satisfy this request.  
The Union also requested the names of all current and future 

jobsite locations, adding that me
rely listing Red Roof Inn does 
not satisfy that request. 
On that same day Respondent 
sent the Union a letter that 
read:  This letter is confirm our agreement during negotiations.  Pur-
suant  
 To your directions, Ekstrom Electric, Inc. will begin a cutback 
in the work force resulting in job layoffs effective consent 
[sic] dates: 
 1. Dwight Hartman  11/7/97 
2. Peter Sutter  11/7/97 
3. Brian Adams  11/7/97 
4. Steve Sidbeck  11/11/97 
 Because the employees had been laid off before the letter was 
sent to the Union, the Union did not respond. 
The third bargaining session was held on December 3, 1997, 
and lasted about 1-1/2 hours.  The meeting began with Murphy 
giving Ekstrom and Howard a copy of the Board™s certification 

of the Union as the collective-bargaining representative of Re-
spondent™s employees and asked 
whether they understood what 
that meant; they answered that they did, Murphy then asked 

then why were they giving raises to employees.  Ekstrom re-
sponded that employee Zych was due for a raise, but Murphy 
protested that that was not what the Union was told.  He as-
serted that Respondent™s practice was to give raises in January 
and June and that Zych was hi
red in June and yet received a 
raise in October.  Ekstrom then said that Zych was underpaid to 

which Murphy responded that Zych was then underpaid before 
the election also.  Ekstrom asserted that his attorney advised 
him that it was proper to grant the raise, but Murphy said that 
Ekstrom could not reward somebody for voting against the 
union.  The parties then review
ed the Union request for infor-
mation contained in the Union™s November 18 letter.  Murphy 
asked for the information concerning unit employees and Ek-
strom said that he already provided the pay stubs.  Murphy then 
named three employees about whom the Union was not given 
any information.  Ekstrom replie
d that one of the employees no 
longer worked for him, another had just been hired and he 
again did not respond concerning why Respondent did not pro-

vide the information on employee Jurgensen.  Murphy asked 
for the addresses of the unit em
ployees and other information 
that had not yet been provided, and Ekstrom said that the Union 
would receive it by the end of that week.  Ekstrom asked why 
the Union needed to know the names of newly hired employ-
ees, and Murphy answered that the Union had people who were 
out of work and would like to send them to apply for work.  
The parties then discussed the 
Union™s request concerning job-sites.  Before the meeting Murphy had met with employees and 
obtained information from them 
concerning residential sites 
where the employees were worki
ng.  Murphy told Ekstrom of 
this information at the meeti
ng and asked why Respondent had 
not given it to him.  Ekstrom replied that if the Union knew all 
the information why did he have to give it to them.  The discus-
sion then turned to Respondent™s practice concerning holiday 
gifts.  Murphy said that he 
had heard that Respondent gave sizable Christmas bonuses and th
at he hoped that whatever 
Respondent had done in the past be
fore the Union that it would 
continue to do that season.  Th
e parties then reviewed the re-
mainder of the Union™s written request for information.  Near 
the end of the meeting Ekstrom and Howard asked the Union 
for a counterproposal.  Murphy replied that the Union had al-
ready given a written proposal and that they felt like they would 
be negotiating against themselves
 if they offered another pro-
posal.  At this time Respondent had not offered its proposal for a complete collective-bargaining agreement.  The parties 
agreed to meet again on December 16. 
However, that meeting did not take place.  At about 11:30 
a.m. on that day the Union received a faxed letter from Re-
spondent which stated: 
 At our last meeting Rich Murphy said that he would notify us 
prior to the next meeting, wh
ich would have been today at 
2:00 p.m. whether or not it was to take place as tentatively 

scheduled.  Since we have not heard from anyone about it by 
11:00 am on 12/16/97, Ron Ekst
rom and Dick Howard will not be available. 
 Please call to reschedule at your convenience. 
 That same day Ekstrom called Branson and asked why the Un-
ion had not called to confirm the 
meeting.  Branson replied that 
he thought that the meeting was confirmed and that they were 
meeting at 2 p.m. as in the past.  Ekstrom said that Murphy was 
supposed to have called him to confirm if the meeting was definite and that he and Howard
 would not be available for the 
meeting since it had not been confirmed. 
Meanwhile, on December 8, 1997, the Union received cer-
tain information from Respondent. 
 The information included a 
cover letter from Ekstrom that read: 
 Enclosed is all the information that Rich Murphy has re-
quested as per our meeting on 
Dec. 3,1997.  All other infor-
mation that was asked for in 
his letter of Nov. 18, 1997 was 
answered in the meeting.  No more information is necessary 
to my knowledge and all requests have been met. 
 The Union was given a list of eight jobsites with addresses.  
However, summary of records prepared and introduced into 
evidence by Respondent shows th
at for the week ending De-
cember 6, 1997, Respondent worked on 10 projects and the 
following week Respondent worked on 11 projects.  Ekstrom explained this apparent discre
pancy by stating that the Red 
Roof Inn sites were not listed on the December 8 list because 

he had earlier given the Union that information.  However, the 
evidence shows that Ekstrom made only general mention of 
Red Roof Inns and did not provide the addresses at which Re-
spondent was working.  Responde
nt also provided a list of 12 
employees with their addresses.
76  Also included was a sum-
mary of benefits for Respondent™s health and life insurance 
plans as well as a copy of a life insurance policy.  The Union 
also received a copy of a summary of benefits of Respondent™s 
prescription drug health insurance policy as well as a copy of a 
two-page handout apparently 
for employees that described 
certain aspects of Respondent™s health insurance plan.  Finally, 
                                                          
 76 Although the complaint alleges th
at Respondent refused to provide 
this information, at the hearing, after Respondent through Branson 
offered this evidence, the General Counsel asserted, but did not prove, 
that this list was incomplete. 
 EKSTROM ELECTRIC, INC. 343 the Union also was provided a 
one-page explanation of Re-
spondent™s worker™s compensa
tion and employer™s liability 
insurance policy.  However, Respondent had a certificate of 
coverage from its health care insurance company that contained 
detailed explanation of its health care insurance policy.  This 
document was never provided to the Union.
77 On December 19, 1997, the Union sent a letter advising Re-
spondent that it could not make 
unilateral changes in employ-
ees™ conditions of employment and demanding that the Union 
be provided an chance to bargain before the changes are made. 
The next bargaining session was held January 14, 1998.  The 
meeting lasted about 1 hour and began with Ekstrom and How-ard asking for the Union™s counterproposal.  Murphy replied 

that the Union did not have one.  Ekstrom and Howard then 
said that they thought that the reason for the meeting was for 
the Union to present a counterpr
oposal.  Murphy answered that 
they were incorrect.  Respondent then handed the Union two 
letters dated January 14.  One letter stated: 
 Pursuant to the Agreement during negotiations and in accor-
dance with past practice & po
licy the following individuals 
will be layed [sic] off effective 1/16/98. 
 Richard Caddy will be layed off at the Bear Residence in St. 
Charles Silver Glen Estates. 
 Dale Jurgensen will be layed off at the jobsite of 734 N. Elm, 
Hinsdale. 
 Murphy denied that there had been any agreement as indicated 
in the letter, and that the Union had only asked that it be noti-
fied prior to any layoff.  Murphy asked why Caddy was being 
laid off and Ekstrom answered that Caddy had been caught 
sleeping in a van.  Ekstrom also
 said that Jergensen was not a 
very good electrician.  No bargaining occurred concerning the 

layoffs. 
The other letter read: 
 According to company policy and past practice we will 
continue to issue raises as follows. 
Trainees will be reviewed 
every 6 mos. [sic] and given 
a raise appropriate to 
progress and ability. 
Journeymen will be reviewed annually in June and 
given a raise appropriate to progress and ability. 
We are giving Peter Sivek a raise of $2.00 per hour ef-
fective 1/14/98. 
We are giving Matt White a raise of $2.00 per hour ef-
fective 1/14/98. 
 Murphy asked about the practi
ce concerning raises and who 
Ekstrom considered to be journeymen.  Ekstrom said that he 
considered employees making less than $17 per hour to appren-
tices eligible for raises every 
6 months.  During this meeting 
Ekstrom said that he thought that Murphy was not an honest 
person, because the Union had 
filed charges against Respon-
dent concerning employee Nate
 Dunaway.  Murphy answered 
that Dunaway was fired and the Union represented him.  Ek-
strom asked how many more charges did the Union intend to 
file. Murphy said that he did not know and that there might be 
more.  Ekstrom™s response wa
s, ﬁWell, I™ve had enough.  
                                                          
 77 I reject Ekstrom™s assertion that he offered Murphy a copy of this 
document and Murphy refused.  This testimony strikes me as sheer 
fabrication, and serves as another ex
ample of why I have been reluctant 
to credit Ekstrom™s testimony. 
That™s it.  We™re out of here.ﬂ  Ekstrom added that when the 
Union had a counterproposal they would meet again. 
On January 21, 1998, the Union se
nt Respondent a letter that 
began:  At our last meeting on Janu
ary 14, 1998 Dick Howard and 
you requested Local 461, IBEW to submit to you a counter 
proposal to our original proposal. It is still our position that 
submitting another proposal is not only counter productive on 
our behalf but it is in all reality negotiating a contract with 
ourselves.  The union appreciates the fact that your negotiat-
ing team has reviewed our pr
oposal from our first meeting 
November 5, 1997 but we had hoped that your imput regard-
ing our 22-page proposal would be more than a yes and no to 
the sections of the contract.  Jerry Branson and I were in-
formed by Dick Howard that upon submission of an amended 
proposal, we would schedule another meeting. 
 Therefore, having stated our case, but for the sake of good 
faith bargaining on our behalf we will comply with your 
wishes in hope that we will reach an agreement. 
 The letter then renewed the earlier proposal except that the 
Union™s proposal for the journeyman wage rate was lowered 

from $31.85 per hour to $30.85 per hour.  It also reduced the 
demands for contributions to the health and welfare fund from 
14 percent to 13 percent, the JATC fund from 1.75 percent to 
1.6 percent, and the pension fund from 20 percent to 19 per-
cent.  The wages and benefits in this proposal were still higher 
than in the Union™s standard agreement. 
On March 20, 1998, Respondent sent the Union a letter that 
read:  I spoke to you a day of two after receiving the January 21st 

letter from Murphy at which time I told you that the proposal 
was unacceptable for the following reasons: 
(a) The wage rate is too high. 
(b) It does not describe wh
ere current employees fall 
into the apprentice portion, and 
(c) The benefit package is totally out of line from what 
I proposed. Finally, your only proposal was for an agreement  
which expired on May 31, 1998, which is also unaccept-

able. As I said, if you want to meet, we are willing to do 
so. 
 At the initial stages of this proceeding, I encouraged the par-
ties to meet to attempt to reach a contract that might result in a 
settlement of the entire case.  Pursuant to that suggestion the 
parties met on April 3, 1998.  Th
e meeting lasted about 1 hour.  
Murphy handed Ekstrom and Howard copies of the Union™s 
latest demands and asked if they needed a copy of the Union™s 
original proposal.  They responded that they had copies.  Mur-
phy said that now that they had two of the Union™s proposals, 
he would like a written counterproposal.  Ekstrom said that he 
would do that and that it would ta
ke a couple of weeks and then 
they would set up another meeting. 
During the initial days of he
aring, I asked whether Respon-
dent had ever made a proposal for a complete contract that it 
would sign, and I was told that it had not.  After that time, on 
April 27. 1998, Respondent sent th
e Union a complete contract 
proposal that Ekstrom indicated Respondent was willing to 
sign.  That proposal consisted of the Union written proposal 
previously described with a term of May 1, 1998, through April 
30, 1999, with the agreements, de
letions, and changes that Ek-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 344 strom had earlier indicated to th
e Union.  In addition, Respon-
dent™s proposal was for a journeyman rate of $24 per hour and 
benefits would remain essentia
lly at the level Respondent was 
then providing to employees. 
By letter dated May 19, 1998, Ekstrom advised the Union 
that Respondent was willing to meet with the Union concerning 

the contract.  The letter indicated that it was Ekstrom™s under-
standing that the Union was going to produce a counterproposal 
before the next meeting, yet none had been received.  The Un-
ion responded to this letter the same
 day.   In its letter the Un-
ion stated that it was the Union that had contacted the Respon-
dent and that it was Respondent
 that wanted a counterproposal 
from the Union and that the proposal sent by Respondent ﬁwas 

just the same as the one we 
went over on November 13th.  We 
need something other than our proposal which you marked yes 
and no.ﬂ78 Analysis 
The complaint alleges that Respondent refused to provide the 
Union with the names and addresses of its unit employees, the 
jobsite locations for Respondent
™s commercial and residential 
work, and the health plan policy 
for unit employees.  The stan-
dard to be applied to such allegations is well settled.  An em-
ployer must provide to a union requested information that has 
at least probable relevance and us
e to the union in fulfilling its 
role as the collective-bargaining representative of the employ-

ees.  
NLRB v. Acme Industrial Co., 
385 U.S. 432 (1967). 
Turning first to the matter of 
the names and address of unit 
employees, there is no doubt that 
the Union is entitled to such 
information.  Deadline Express, 313 NLRB 1244 (1994).  The facts show that on November 7 the Union requested this infor-
mation.  On November 13 Responde
nt provided a partial list of 
names and no addresses.  On November 18 the Union renewed 
its request for this information.  On December 8 Respondent 
provided the Union with a list 
of 12 names and addresses for 
unit employees. 
As indicated above, the Gene
ral Counsel originally con-
tended that this information was 
never provided to the Union.  
At the hearing, the General Counsel shifted to take the position 
that the information provided was not complete.  Now in its 
brief, the General Counsel appe
ars to concede that the Decem-ber 8 list of names and addresses is complete; he now argues 

that the unfair labor practice occurred in the delay.  It is, of 
course, well settled that an 
unreasonable delay in providing 
requested information may constitute an unfair labor practice.  
Interstate Food Processing, 283 NLRB 303, 306 (1987), citing 
U.S. Gypsum Co., 
200 NLRB 305, 308 (1972).  Here, Respon-
dent presented some of the information on November 13, and 
after the Union again requested
 the information, Respondent informed the Union at the December 3 meeting that it would 

have the information shortly,
 and it was provided on about December 8.  Under the circumstances, especially considering 
that part of the information wa
s provided promptly and that all 
                                                          
 78 The facts concerning the bargaining sessions are based on the tes-
timony of Murphy and Branson.  Although Branson was at times uncer-
tain as to details, I am convinced that he was careful to give accurate 
testimony.  I have already indicated
 that I do not credit Ekstrom™s tes-
timony.  I have also considered the 
testimony of Howard.  To the extent 
that it conflicts with the facts set 
forth above, I do not credit it.  How-
ard™s testimony was often general and 
lacking in detail.  His demeanor 
appeared hesitant and at times uncertain.  Under all the circumstances, I 
consider his testimony less reliable than that of the union witnesses. 
the information was provided in 
about a month, I conclude the 
delay was not so unreasonable so as to constitute an unfair la-
bor practice.  Accordingly, I shal
l dismiss this allegation of the 
complaint. 
Turning now to the allegati
on that Respondent unlawfully 
failed to provide the locations 
of its commercial 
and residential worksites, again there is no doubt that the Union is entitled to 
such information.  Excel Fire Protection Co., 308 NLRB 241, 
247 (1992).  The facts show that the Union requested this in-formation on November 7 and Respondent provided only the 
names of some of the locations
 and none of the addresses on November 13.  The Union renewed its request on November 
18, and on December 8 it was provided with a list of 8 jobsites 
and addresses.  However, that
 list was incomplete, and Respon-
dent offers no further explanatio
n.  Respondent also argues that 
since it indicated in its December 8 letter to the Union that it 
felt it had provided all the information that the Union had re-
quested, and the Union never correct
ed that assertion, that no 
unfair labor practice was committed.  I disagree.  The Union 

had already twice requested the information.  It is not required 
to pull the information from Respondent.  Rather, it is the re-
sponsibility of Respondent to provide the information.  By 
failing to provide the location of its jobsites to the Union, Re-
spondent violated Section 8(a)(5) and (1). 
Turning to the allegation that
 Respondent unlawfully failed 
to provide the Union with information concerning its health 
insurance policy, this information is also relevant and must be 
provided upon request.  
Seiler Tank Truck Service, 
307 NLRB 
1090, 1101 (1992).  Here again the Union requested the infor-
mation on November 7 and again on November 18.  While it is 
undisputed that certain inform
ation was provided, Respondent 
never provide the Union with a copy of the ﬁcertificate of cov-
erageﬂ that explained in deta
il Respondent™s health care insur-
ance policy.  By failing to provi
de the Union with explanation 
of the coverage of its health 
insurance policy, Respondent vio-
lated Section 8(a)(5) and (1). 
The General Counsel argues that Respondent unlawfully 
failed to other information to the Union.  However, those asser-
tions were never made in the complaint, nor did the General 
Counsel move to amend the comp
laint at the hearing to add 
those assertions.  This was despite my urging that because of 
the length and complexity of this case the General Counsel 
would have been well advised to 
do so to be certain that Re-
spondent was given the specific notice to which it is entitled.  
Without this notice it cannot be 
concluded that Respondent put 
on all the evidence it might have had it received the notice.  For 
example, Respondent in this case did present evidence that it in 
fact provided the Union with certain information that the Gen-
eral Counsel alleged had not been
 provided.  I conclude that it 
is unfair to Respondent for the General Counsel to make these 

assertions for the first time in his brief, and I shall not address 
them. 
The General Counsel alleges th
at Respondent made certain 
unlawful unilateral changes in 
terms and conditions of em-
ployment.  The Act prevents an employer from unilaterally 

changing terms and conditions of employment of employees 
represented by a labor organization.  
NLRB v. Katz, 
369 U.S. 736 (1962).  Before making such changes an employer must 

first give notice to the union and provide it with an opportunity 
to bargain over the proposed changes.  
Tuskegee Area Trans-
portation Systems, 
308 NLRB 251 (1992). 
 EKSTROM ELECTRIC, INC. 345 The evidence set forth in the 
section above shows that Re-
spondent made the following cha
nges in the terms and condi-
tions of employment without first giving the Union notice of 
the changes.  Respondent elimin
ated the use of company owned 
vans for transportation purposes for employees Karbowski and 
Denes, it reassigned those employees from doing commercial 
work to doing exclusively residential work, it reduced the rate 
of pay for employee Jurgensen, it eliminated all overtime work 
for employee Jurgensen.  All of these changes impacted the 
terms and conditions of unit empl
oyees.  While some of these 
matters in isolation might not sepa
rately rise to the level of an 
unfair labor practice, taken together they show an unlawful 
disregard for the proper role of the Union as the collective-
bargaining representative Respondent™s employees.  The Board 
has found these types of unilateral changes in working condi-
tions to be unlawful.  See generally 
Tel Data Corp., 
315 NLRB 364 (1994); Equitable Resources Energy Co., 
307 NLRB 730, 
733 (1992); Mike O™Connor Chevrolet, 209 NLRB 701 (1974). 
 I conclude that Respondent has vi
olated Section 8(a)(5) and (1) 
of the Act by such conduct. 
The General Counsel™s allega
tion concerning whether the 
layoffs independently violated 
Section 8(a)(5) presents close 
questions regarding the adequa
cy of Respondent™s prelayoff 
notice to the Union and the legality of such conduct during the 
course of negotiations.  However, I find it unnecessary to re-
solve those questions.  I have already concluded above that the 

layoffs violated Section 8(a)(3) and the remedy for those viola-
tions obviates the need for any further remedy.  Moreover, the 
breadth of the cease-and-desist order that I have entered in this 
case would prevent any such unlawful conduct in the future.  
Under these circumstances, it is unnecessary to resolve this 
matter. 
Finally, the General Counsel 
alleges that Respondent en-
gaged in unlawful bad-faith bargaining.  In resolving such alle-
gations the Board examines the totality of the employer™s con-
duct, both away from and at the bargaining table, for evidence 

of its real desire to reach agreement.  
South Carolina Baptist Ministries, 
310 NLRB 156 (1993). 
The facts described above show that Respondent was ex-
tremely hostile toward the Union 
and repeatedly violated the 
Act.  It also violated Section 8(a)(5) by failing to fully provide 
the Union with information to which the Union was lawfully 

entitled.  Respondent also violated that Section of the Act by 
engaging in unlawful unilateral 
conduct that demonstrated a 
disregard for the lawful role of the Union as the collective-

bargaining representative of the employees.  Even more reveal-
ing on this issue are the repeated statements made by Ekstrom 
that Respondent was just going through the motion of engaging 
in bargaining with the Union.  These statements are nothing 
less than admissions that Respondent was engaging in bad-faith 
bargaining.  Respondent™s conduct at the bargaining table con-
firms this conclusion.  Respondent made no complete proposal 
for a contract until after the hearing started in this case.  In-
stead, it took the position that the Union should bargain down 
from the Union™s proposals while it made no effort to reach an 
accommodation with the Union by suggesting a contract that it 
would sign.  I also note that Res
pondent made no effort to reach 
any compromise on monetary matters.  While this alone may be 

an indicia lawful hard bargaining
, in context this appears to be 
part of Respondent™s stated effort of just going through the 
motions.  By failing to bargain in good faith with the Union, 
Respondent violated Section 8(a)(5) and (1). 
Respondent raises as a defense to
 this allegation the assertion 
that the Union was out to destroy its business.  In support of 
this argument Respondent presented the testimony of Carl 
Guse.  Guse came out of retirem
ent in 1997 to build a house for 
his daughter in Riverside, Illinoi
s; he hired Respondent to per-
form electrical work on the house.  Guse testified that in De-
cember, Karbowski told him that he was guaranteed a job by 
the Union, that Denes and Karbowski told him that they were 
guaranteed 40 hours of work by the Union at a time when they 
were sitting in the basement not
 working, that Denes said on 
more than one occasion that it was the intention of the Union to 
break Respondent, and that he ha
d some major concerns about their productivity.  Denes and Karbowski denied that they told 
Guse that the Union had directed them not to be working as 
hard as they had been or that Murphy told them that they 
should not be working hard since they were not getting paid 
enough.  They also denied that th
ey told Guse that they were 
guaranteed 40 hours per week.  Denes stated that Murphy told 
him to give 100 percent while on the job.  I do not credit the 
testimony of Guse; based on his demeanor, it appears that his 
testimony was designed to please Respondent. 
Respondent in its brief contends
 that it was the Union that failed to bargain in good faith. 
 However, I find no substantial 
evidence to support that assertion, even assuming that it could 
serve to excuse Respondent™s failure to bargain in good faith. 
CONCLUSIONS OF LAW 
1. The Respondent is an employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act. 
2. The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3. The Respondent violated Se
ction 8(a)(1) of the Act by 
(a) Instructing an employee to
 remove his union hat and un-
ion T-shirt while at work. 
(b) Giving the impression to an employee that it was keeping 
the union activities of its 
employees under surveillance. 
(c) Threatening employees with unspecified reprisals be-
cause they support a union. 
(d) Threatening to close its f
acility and relocate it because 
employees support a union. 
(e) Threatening to discharge and layoff employees because 
they support a union. 
(f) Interrogating employees concerning their union activity 
and support and the union activity and support of other em-
ployees. 
(g) Instructing employees to repo
rt the union activity of other 
employees. 
(h) Telling employees that they are fired because of their un-
ion support. (i) Threatening to withhold wa
ge increases from an em-
ployee because the employee supported a union. 
(j) Giving the impression to employees that their union activ-
ity will be futile. 
(k) Falsely blaming the Union 
for the smaller amounts given as a Christmas bonus. 
(l) Threatening employees with bodily harm because they 
support a union. 
4. The Respondent violated S
ection 8(a)(3) and (1) of the 
Act by: 
(a) Refusing to permit Anthon
y Karbowski and Imre Denes 
to continue to use company ow
ned vehicles because those em-
ployees engaged in a lawful strike. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 346 (b) Reassigning Anthony Karbowski and Imre Denes from 
commercial work to residential work, because the employees 
supported a union. 
(c) Reducing the rate of pay for Dale Jurgensen because he 
supported a union. 
(d) Eliminating overtime work 
for Dale Jurgensen, because he supported a union. 
(e) Discharging Warren Andrews, Greg Goorsky, Reginald 
Finegan, Martin Fredian, Nath
an Dunaway, and Peter Sivek 
because they engaged union activity. 
(f) By laying off Stephen Sidbeck, Peter Sutter, Dwight 
Hartman, Richard Caddy, and Dale Jurgensen, because they 

engage in union activity. 
5. Respondent violated Section 8(a)(5) and (1) of the Act by 
(a) Failing to provide the Unio
n with information concerning 
the location of its jobsites and a copy of an explanation of its 

health insurance coverage. 
(b) Unilaterally eliminating th
e use of company owned vehi-
cles for transportation purposes, reassigning employees from 
doing commercial work to doing 
residential work, reducing the 
rate of pay of an employee, a
nd eliminating overtime work for 
an employee. 
(c) Failing to bargain in good faith with the Union. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
The Respondent having discri
minatorily discharged Warren 
Andrews, Greg Goorsky, Reginald Finegan, Martin Fredian, 

Nathan Dunaway, and Peter Sivek and having discriminatorily 
laid off Stephen Sidbeck, Peter 
Sutter, Dwight Hartman, Rich-
ard Caddy, and Dale Jurgensen, it must offer them reinstate-
ment and make them whole for any loss of earnings and other 
benefits, computed on a quarterly basis from date of discharge 
to date of proper offer of reinstatement, less any net interim 
earnings, as prescribed in 
F. W. Woolworth Co.
, 90 NLRB 289 
(1950), plus interest as computed in New Horizons for the Re-
tarded, 283 NLRB 1173 (1987). 
The Respondent has discriminatorily refu
sed to permit An-
thony Karbowski and Imre Denes to continue to use company 

owned vehicles, and transfer
red these employees from com-
mercial work to residential work.  Normally a restoration rem-
edy would be appropriate; however
, the record shows that Re-
spondent no longer employs thes
e employees and such a rem-
edy is not possible as to thes
e employees.  However, Respon-
dent must make Karbowski and Denes whole for losses they 
suffered as a result of Respondent™s discriminatory conduct, 
with interest, and, upon request 
by the Union, it must restore 
the practice that existed before 
it engaged in its unlawful con-
duct. The Respondent having unlawfully reduced the wage rate of 
Dale Jurgensen and unlawfully eliminated overtime work for 
Jurgensen, it must restore the wage rate and overtime opportu-
nities to the levels that existed before the discrimination and 
make Jurgensen whole for the losses he suffered with interest. 
The Respondent having unlawfully failed to provide the Un-
ion with requested information, it must provide to the Union 
that information. 
The Respondent having engaged in bad-faith bargaining dur-
ing the Union™s certification year, it shall be ordered to bargain 
in good faith and I shall order that the certification year be ex-
tended for a 1-year period starting from the Respondent™s 
commences lawful bargaining with the Union.  
Mar-Jac Poul-
try Co., 
136 NLRB 785 (1962).  Respondent argues in its brief 
that turnover among unit employees precludes an order requir-
ing it to bargain with the Union, citing 
Harper Collins San 
Francisco Co. v. NLRB, 
79 F.3d 1324 (2d Cir. 1996).  That 
argument is without merit.  Here
, I have concluded that it was 
Respondent™s unlawful conduct that caused the turnover, and it 
is axiomatic that a wrongdoer cannot assert its wrongdoing as a 
defense. Because of Respondent™s egre
gious and widespread miscon-
duct, demonstrating a general 
disregard for the employees™ 
fundamental rights, I find it necessary to issue a broad order 
requiring the Respondent to ceas
e and desist from infringing in 
any other manner on rights guaranteed employees by Section 7 
of the Act. Hickmott Foods, 242 NLRB 1357 (1979). 
[Recommended Order omitted from publication.] 
 